2008 annual report on the CFSP - The implementation of the European Security Strategy and the Common Security and Defence Policy - Non-proliferation Treaty (debate)
I welcome Baroness Ashton, and declare the session open.
The next item is the joint debate on:
the report by Gabriele Albertini, on behalf of the Committee on Foreign Affairs, on the report from the Council to the European Parliament on the main aspects and the basic choices of the Common Foreign and Security Policy (CFSP) in 2008, presented to the European Parliament in application of Part II, Section G, paragraph 43 of the interinstitutional agreement of 17 May 2006,
the report by Arnaud Danjean, on behalf of the Committee on Foreign Affairs, on the implementation of the European Security Strategy and the Common Security and Defence Policy,
the oral question to the Council by Gabriele Albertini and Arnaud Danjean, on behalf of the Committee on Foreign Affairs, on the Non-proliferation Treaty - B7-0009/2010), and
the oral question to the Commission by Gabriele Albertini and Arnaud Danjean, on behalf of the Committee on Foreign Affairs, on the Non-proliferation Treaty - B7-0010/2010).
Mr President, ladies and gentlemen, with the entry into force of the Treaty of Lisbon, the Union needs to adopt a new approach and make a joint effort when facing global challenges. The powers recently obtained due to the entry into force of the treaty mean that Parliament engages in frequent, cooperative and effective discussions with our primary interlocutor, Baroness Ashton, who has the honour of acting as the new Vice-President/High Representative for the first time.
Her mandate was subject to our consensus vote in January and, on several occasions, the Parliamentary Assembly was promised that the Council and the Commission would be constantly involved in all the most important aspects of European security and defence. As the report itself confirms, the High Representative is therefore called upon to appear before the European Parliament and to consult it frequently and regularly.
With the Treaty of Lisbon, the European Union's external action takes on a new and important dimension, but actually achieving this goal also depends on the European Union having the necessary budgetary resources. The European Parliament has a key role to play in its capacity as custodian of the democratic legitimacy of external action. The creation of a European External Action Service will give a diplomatic body and system to the European Union which, until now, has only been able to rely on national representation.
The roles of the official representatives, whose appointment is the responsibility of the High Representative, assume great relevance and topicality. Nonetheless, as stated in the report, Parliament is calling for greater powers of ballot and control over the roles and the mandates of individual representatives, upholding the principles of transparency and merit that must guide the High Representative when appointing candidates. It is hoped that we will eventually achieve a situation of double hatting - except in the case of the special representative, whose range of action should be regional - and that we will therefore benefit from economies of scale, making the European Union's external action more efficient and, at the same time, less costly.
After an initial introductory section on strategy, the report addresses the issue of European foreign policy by theme and geographical area. The European Union must make its presence felt with the international organisations to which it is allied, especially the United Nations, the chief custodian of global security. It must play an important role, not only from the viewpoint of its seat on the Security Council, but also in terms of staff and delegations connecting the two bodies. We call on the Vice-President/High Representative to let Europe fulfil its ambition to become an active, strategic and independent partner of a great ally such as the United States in order to respond to the global challenges of terrorism, finance, and the often fraught relationships with industrial giants such as Russia, China and Japan.
The report continues with a geographical analysis of what we can hope to achieve. In the Balkans, the theme of enlargement is introduced: the report praises the gradual achievement of the stabilisation process in Kosovo, where the European Union is present with the EULEX mission, but efforts must still be made to ensure that accession standards are respected for many countries close to candidacy for accession - Turkey and Bosnia and Herzegovina.
In the chapter concerning cooperation with the East and the Black Sea regions, the report deals with the issue of the European Union's energy supply security and dependency. In the section on Russia, it calls for a new partnership and cooperation agreement to be signed. As far as the South Caucasus is concerned, the report calls for the territory of Georgia and its ethnic minorities to be left intact, and for conflicts in Nagorno-Karabakh and Transnistria to be resolved
Middle East: Israeli-Palestinian conflict, where the European Union must play a stronger political role in relaunching the peace process following the Council decision of 12 December 2009. Union for the Mediterranean: resolution of the Turkey-Cyprus conflict. Asia: Afghanistan, critical period for the establishment of a new government after the elections; Pakistan's key role in the fight against terrorism; concern over the violation of fundamental rights in Iran. Africa: positive contribution of the Somali coast defence mission. Latin America: need to create a stable and enduring partnership for relationships between the European Union and Latin America.
I will listen to my fellow Members' comments with great interest and respond to them at the end.
Mr President, Baroness Ashton, the report on the implementation of the European Security Strategy that we are presenting today is an annual document by Parliament that provides a kind of interim assessment of the European Security and Defence Policy and submits proposals aimed at improving the effectiveness and visibility of that policy.
This year, this report lies within a very specific context, and thus it should become a force for proposals. This specific context is characterised by the combination of three major cycles.
The first concerns the 10 years of the European Security and Defence Policy, which we celebrated at the end of 2009. The last 10 years showed that Europe was able to conduct civil and military operations at the scene of more than 23 crises. That fundamental achievement can be built on further. It shows that there is a demand for Europe and that the Union has the institutionalpolitical and operational ability to rise to these challenges.
The second important cycle is, of course - and Mr Albertini mentioned it a moment ago - the implementation of the Treaty of Lisbon. The change in terms of security and defence goes far beyond a strict semantic adjustment. Indeed, the ESDP becomes the Common Security and Defence Policy, the CSDP, and it must take on a new dimension. The Treaty has enriched the range of tools and the scope of security and defence policy, particularly with the inclusion of assistance clauses, of solidarity clauses, with permanent structured cooperation and, above all, with the creation of the European External Action Service and of your role as High Representative, Vice-President of the Commission.
Lastly, the third major event that characterises the context in which this report was drafted is that NATO which, for 21 of the 27 members of the Union, is still the main reference point where the collective security of the European continent is concerned, is currently revising its strategic concept and that this assessment by NATO should also lead us, the Union, to define more clearly the conditions of this partnership, which remains fundamental.
In this context, the report's objective is less about persisting with a doctrine than about providing you with a necessarily evolving roadmap, for all the new institutions that are being established and that must learn to work together. The aim is to make the Union more credible, more effective and more visible in security and defence terms. In this regard, the European Parliament absolutely must be given a greater degree of responsibility in these sensitive areas if a policy of which the main aim is to guarantee the security of European citizens is to be fully legitimate.
With this report, we wanted to stress the following points. Firstly, we wanted to point out that, above all, the European Security and Defence Strategy and the Common Security and Defence Policy are there to serve the people of Europe, to guarantee and improve their security. This political ambition is not superfluous; it is not for appearances' sake. It corresponds to a need for our continent to strive to ensure its own security but also to contribute to the stability of the world around us, to tackle the crises and the threats that are developing in our environment. Beyond the traditional armed conflicts that continue to take place in our immediate environment, Europe must be able to express its interests and defend them in the face of the new threats - I am thinking in particular of piracy and cybercrime.
We also felt it important to stress just how unequalled Europe's added value in crisis management is, thanks to the variety of solutions it provides and the balance that it strikes in each of its operations between the civil and military dimensions. Moreover, in this regard, I reject the criticisms that some may direct at the Union's security and defence policy, namely to suggest that it is all about militarisation. I sincerely believe in the complementary nature of the civil and military instruments that the Union possesses, and the recent crisis in Haiti, where you went - and I believe that you were able to observe this good cooperation - testifies to the need to link our civil and military resources so that we can cope with natural disasters and major crises.
Precisely on the subject of these operations, we were anxious to review them all, to highlight what we feel are their strengths, but also, at times, their weaknesses - they have to be acknowledged so that things can improve. We were also anxious to highlight several regions of strategic importance for the security of the Union and to encourage the Council and the Commission to speed up the implementation of global strategies, in particular, for the Horn of Africa and for the AfghanistanPakistan region.
In the area of capabilities - both civil and military - which is a crucial issue in terms of the credibility of our policy, the challenge is to improve the Union's responsiveness. We have to be able to mobilise more quickly and more effectively the material resources and the competent personnel that the Member States have at their disposal. However, we also have to have the capability, by means of a security and defence industry that is efficient, that combines invaluable technological knowledge and that also accounts for hundreds of thousands of jobs in Europe, to provide ourselves with equipment programmes corresponding to these forecasted needs.
The Europe of industry and defence has begun to organise itself on our continent through the defence package. Issues relating to industrial and trade cooperation with third countries should be addressed quickly, particularly in the light of the recent problems encountered by European industries trying to access the US market, for example.
This is a brief, inevitably overly brief, summary of the priorities that appear in this report and which represent all the challenges that you will have to take up. Parliament is ready to play its full role, its full positive and constructive role, to help you realise this ambition, which is a common ambition. Moreover, I wish to take advantage of this opportunity to thank all the political groups that have worked hard to enrich this report. We have all cooperated very well together to maintain a high level of ambition, while taking account, of course, of the characteristics of each of our groups.
I would also take advantage of this opportunity, Baroness Ashton, to address with you today the issue of nonproliferation. On the eve of the NonProliferation Treaty review conference, to be held in May, the European Parliament wished to review with you the Union's commitment in relation to the fight against proliferation, and to the control of arms and disarmament; this is the meaning behind the oral questions that have been put to you and which you will answer shortly.
The international context seems to offer new opportunities on the eve of this review conference. Firstly, President Obama has strongly affirmed his ambition to have a world without nuclear weapons and his commitment to actively seek the ratification of the Comprehensive NuclearTestBan Treaty by the United States. Secondly, the conclusion with Russia of a new agreement designed to supersede the START Agreement seems to be going well and, lastly, we have the launch of the negotiations on a new disarmament treaty that would prohibit the production of fissile materials for nuclear weapons.
With regard to the reduction in nuclear arsenals, the priority is obviously to reduce the two main arsenals, that is, those of Russia and the United States, which it is commonly believed still alone hold nearly 95% of all the nuclear weapons that exist on the planet. We therefore welcome the commitment made by Presidents Medvedev and Obama to conclude a new reduction agreement in the near future. How does the Union, in this context, envisage supporting these efforts and cooperating with the United States and Russia?
The Union must also rise to the challenges posed to the nonproliferation regime and, more specifically, to those with which we are confronted by the two major proliferation crises that are Iran and North Korea, which remain the main threats to international security. Will the Union continue to commit itself effectively, completely, to resolving these crises, particularly in the case of Iran? We expect your guidance on this major issue, Baroness Ashton. Moreover, the Union has a role to play in promoting cooperation relating to the peaceful use of nuclear energy. You know that this is an important challenge. What actions are being carried out in this context, and what is your strategy on the matter?
Lastly, the European Parliament wants the Union to be a proactive force during the forthcoming NonProliferation Treaty review conference. The adoption of a new ambitious and balanced common position by the Union is crucial if the latter is to defend its position. Where do the Member States stand in this regard?
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, thank you very much. I am delighted to be with you to discuss the big questions on Europe's international agenda.
I want to begin by thanking Mr Albertini and Mr Danjean for their excellent reports. You have underlined, if I may say, the number, range and urgency of the challenges we face.
From strengthening the rule of law in Kosovo to working with the emerging powers to share responsibility for global governance, from promoting peace in the Middle East - and may I join Vice-President Biden in condemning the decision to build 1 600 new houses in East Jerusalem - to providing shelter to the surviving victims of Haiti's earthquake, which I visited last week, from dealing with proliferation problems such as Iran, to devising effective answers to 'new' challenges such as energy, climate change and cyber security.
Europe is going through a phase of building something new, where people have to adjust their mental maps and institutions have to find their new place. Doing so is messy and complicated - but also exciting, for it is impossible to overstate how important this moment is. Right now we have a chance to build what many across Europe - and many in this House - have long wanted: a stronger, more credible European foreign policy.
Of course, the European External Action Service will be key to delivering this. We have to build a system that is robust, that will enable us to deal with the problems of today and the new problems that will arise tomorrow.
For years, we have been trying to frame and implement comprehensive strategies but the structures and the systems we had made this difficult. With the Lisbon Treaty and the External Action Service, we should now be able to achieve this.
At the heart of everything we do lies a simple truth: to protect our interests and promote our values, we must be engaged abroad. No one can hope to be an island of stability and prosperity in a sea of insecurity and injustice.
Ours is, if I may say, a world in flux. To engage with it effectively, we need to frame it first. To me, the most striking features of today's world are twofold. One, a deep interdependence in political, economic and security terms: technologies, ideas, diseases, money - everything moves. We are connected in ways we have never been before. Two, the fact that power is shifting, both within political systems - roughly from governments to markets, media and NGOs - and between political systems - roughly from the old 'West' to both the east and the south. Both are the outcome of globalisation which is not just an economic but also a political phenomenon, both in its manifestations and, of course, its consequences.
Think of the rise of China and others as major political players, or consider the political impact of the financial crisis. The debts are in the West; the surpluses are in the East. This redistribution of financial power is also shaping our political discussions. Or consider climate change, which is not just an environmental problem but also one with security and geopolitical ramifications.
So we have to deal with complex problems and we do so in a new geopolitical landscape. We need to adapt. This is not a time to fly on auto-pilot or to stick to the narrow defence of national ways of doing things. It is a time to be smart and ambitious.
Let me give you some figures to illustrate the point. Europe's share of the world's population is 7%, down from 25% a century ago. In the last 60 years, our share of global GDP has shrunk from 28% to 21%. The economies of China, India and others are racing ahead at 10% per year.
Economic weight is translating into political clout and self-confidence. You feel it everywhere: from negotiations on climate change to Iran, to big energy deals in Africa or central Asia. If we pull together, we can safeguard our interests. If not, others will make the decisions for us. It is that simple, really that simple.
My preference is clear. We should respond as Europeans. Firstly, by pulling together, because unity is a pre-condition for influence and, secondly, by taking action, because the answer to a problem cannot be a paper or a meeting. If you want results, you have to act and sometimes take risks. And yes, there is a tendency in Europe to put process ahead of outcomes. Thirdly, by being both principled and creative because we must be both: principled in the defence of our values and creative in how we forge bespoke solutions to complex problems.
As Mr Albertini's report rightly points out, 'a new approach is needed if the EU is to act collectively and meet the global challenges in a coherent, consistent and efficient manner'. Out of that general picture come several core objectives: firstly, to ensure greater stability and security in our neighbourhood, by promoting political and economic reform. This is important in itself for reasons which are very self-evident, but our wider international credibility also depends on getting our neighbourhood right.
Secondly, to address global security challenges, the challenges of our time. For this, we need comprehensive strategies, strong international organisations and the rule of law both within countries and between them.
Thirdly, to build a network of strategic relationships with key countries and organisations because the problems we face cannot be solved by any single actor.
On top of all this comes the creation of the European External Action Service - a means to achieve the other three objectives and a way to deliver the promise of the Lisbon Treaty.
Those are the core tasks to which I have devoted my time since I took on this role. I first went to Washington and New York, which was the right way to start our important relationships with the United States and the UN. I have since been to Moscow, Kiev, the Balkans and Haiti. I will go to the Middle East next week and again to New York at the end of the month. In between, I have chaired the Foreign Affairs Council three times, attended the informal European Council and met with the College of Commissioners. I have worked hard to build the necessary internal consensus, visiting various EU capitals: Berlin, Paris, London, Vienna and Ljubljana. Naturally, I have spent a significant amount of time on the creation of the External Action Service and that will continue in the weeks ahead, including working with you.
That is also why, because of the interests of this House, I have ensured involvement from the European Parliament in the steering group that I set up. I will also discuss it this afternoon at the Conference of Presidents. When I come to the Foreign Affairs Committee on 23 March, we will have an opportunity for in-depth exchanges in the presence of all the relevant committees.
Any time you create something new, there will be resistance. Some prefer to minimise perceived losses rather than maximise collective gains. I see it differently, and I hope the Parliament does too.
This is a once-in-a-generation opportunity to build something new, something that finally brings together the instruments of our engagement in support of a single political strategy. A huge chance for Europe. We should not lower our ambitions but, rather, give ourselves the means to realise them. A moment to see the big picture, to be creative and take collective responsibility. If we get it right - and we must - then we will be able to shape a European foreign policy for the 21st century with an external service designed to achieve it: one where we mobilise all our levers of influence - political, economic, development and crisis management tools - in a coordinated way. A service that represents the European Union in geographic and gender terms too. I believe that is the only acceptable way to go.
Let me illustrate what I have in mind when I say 'comprehensive approach' with a couple of examples.
The Western Balkans - I was pleased to travel to the region recently. In a way, the Balkans is the birthplace of EU foreign policy. More than anywhere else, it is where we cannot afford to fail. My purpose was to establish good working relations with political leaders, engage with civil society about what belonging to Europe could mean, and ensure coordination among the different EU actors on the ground. One conclusion I drew was that the region is making progress, even if it is uneven and incomplete. The European perspective remains the overarching framework - both as our objective and as the main incentive for reform. As I stressed everywhere, progress on the path to the EU depends on the commitment to reform at home. On human rights, the rule of law and regional cooperation.
We are backing up our strategy with available foreign-policy tools. In Kosovo, we have our biggest civilian mission and it is a success. In Bosnia, we have adjusted ALTHEA as the situation has stabilised and developed a training programme. We are pushing the European message hard in the run-up to the October elections. Throughout the region, we are making progress on visa liberalisation and people-to-people contact.
So our Balkan Strategy is what it should be: strategic in its objectives, multi-faceted in terms of instruments and tailor-made in terms of implementation.
The second example is the Horn of Africa. It highlights the interplay of state fragility, poverty, resource competition including water, with piracy, terrorism and organised crime. The only possible answer is a comprehensive one, which is exactly what we are doing. Our naval operation Atalanta has been widely hailed as a success. Our next step is to further develop our options for the transfer of suspected pirates for prosecution in the region. We are adding a training mission for the TFG in Somalia, with deployment expected in the spring. Through our Stability Instrument, we are funding flanking measures to build capacity, to train the maritime authorities and moving ahead with long-term development work in Yemen and Somalia on poverty, literacy and health.
The way we are engaged in Georgia follows the same script. When a frozen conflict erupted into open conflict in August 2008, we responded immediately. We took the international lead, we brokered a truce and deployed a 300-strong monitoring mission in record time. Since then, we are engaged across the spectrum of Community and CSDP means of preventing a return to violence and building stability in Georgia and in the region.
With the UN and OSCE, we lead the Geneva talks, the only forum where all concerned meet. We hosted a donors' conference for reconstruction and economic support in Georgia and we included Georgia - together with Armenia and Azerbaijan - in the European Neighbourhood Policy. We continue to promote those reforms and closer ties. We work on trade and visa liberalisation and we support confidence building measures to rebuild ties with the breakaway republics.
There is more work to do in Georgia, and we have a full agenda when we discuss it with Russia, as I did only 10 days ago with Sergey Lavrov. In this case, we demonstrated what the EU can do when we fully mobilise the resources we have. Those who were involved in those incredibly hectic weeks have told me that what was done in this case was exceptional. So we need stronger structures, more flexibility and better preparedness if we want Georgia to be the benchmark for our action in the future.
Let me turn to our common security and defence policy and say that I agree with the broad thrust of the Danjean report about how important our missions are. They save lives, create the space for functioning politics to work and they mean that Europe can draw on all its instruments of power to meet its responsibilities.
It is striking to me how far we have come in the last ten years. More than 70 000 men and women have been deployed in that period in more than 20 missions. We do crisis management in a European way with a comprehensive approach in support of international law and agreements and in close cooperation with our key partners. We work well with NATO together in Bosnia and Herzegovina and along the coast of Somalia. In Kosovo and Afghanistan, it is more difficult because of the political issues. We need to get this right so I am working with the NATO Secretary General to improve EU-NATO relations in practical areas and set a positive climate. Let us see how we can develop our relations pragmatically. The UN is another key partner. There are many good examples of EU and UN cooperation on the ground - the Democratic Republic of Congo, Chad and indeed Kosovo. In recent times, we have got to know each other better, but we can and should strengthen this by focusing on areas such as planning and the sharing of best practice.
In the Danjean report, and more widely, people raise the question of whether it is time for the EU to have its own permanent operations headquarters. It is a serious issue that needs a serious debate. No one contests that we need a headquarters able to plan and conduct military operations. The question is whether the current system, relying on SHAPE or national headquarters, is the most efficient way or if something else is better.
We often find ourselves approaching this in terms of structures. I think we first need to do the analysis of what functions we need to perform. I see three main functions from which the decisions should flow: one, the ability to plan and conduct military operations, including advance planning, and to be able to react quickly when there is a need; two, the ability to develop civil-military coordination in a more structured way to maximise our capacity; and, three, the ability to establish links with others, to optimise the overall coordination and what we loosely call the 'international community'. If we use that analysis as the starting point for our discussions, we should be able to establish the necessary common ground and move forward to determine what we should do.
The report also calls for the establishment of a Defence Council, an idea that I know has been around for some time. The next meeting in April will follow established practice, but at the informal Defence Ministers' meeting, a consensus emerged based on my proposals to hold Foreign Affairs Councils in Ministry of Defence formation. That would enable Defence Ministers to come together and take decisions, for instance, on capabilities development.
My last point on that relates to the suggestion of a civil protection force. Let us start with the Haiti lessons learned exercise which is now under way. Then let us apply the spirit of Lisbon and see what options we have to mobilise assets of Member States together with EU instruments to support either the UN, OCHA or to act as the EU itself. The watchwords ought to be maximising synergies and avoiding 'hard' or artificial splits between how we handle EU internal and external crises.
Let me, finally, turn to the question of non-proliferation, given the oral question that has been raised. I want to mention briefly the two most significant items: first, the Non-proliferation Treaty review conference scheduled for May in New York. I will be participating with the aim of ensuring that we do get a successful outcome. We should make no mistake: the entire treaty-based non-proliferation system with the NPT as a cornerstone is under growing pressure. To respond, we need to be ready to make our contribution: on access to the peaceful uses of nuclear energy, in particular, for developing countries, while avoiding proliferation risks, and that includes work on the multilateral nuclear fuel cycle approaches - I think 84 countries have benefited from EU assistance programmes; with progress on nuclear disarmament - politically, this is fundamental to create a constructive atmosphere; and by addressing regional proliferation crises, in particular with Iran, which has the potential to derail the conference.
As you know, the EU is leading the efforts to find diplomatic solutions. We fully support the Security Council process on further restrictive measures if - as is certainly the case today - Iran continues to ignore its obligations.
Secondly, there is President Obama's Nuclear Security summit. We share the goal of the summit, namely, to strengthen the security of nuclear materials and prevent terrorists from getting access. I think that the EU has been providing support to the IAEA since 2004 to assist countries in this area and we will continue to do so.
Finally, let me come back to where I started. The demand for European global engagement is enormous. We have to ensure that supply matches demand. The Lisbon Treaty gives us that chance. We should act in line with the letter and the spirit of the treaty, remembering why European leaders negotiated the treaty in the first place. I think the reason was clear: to build a stronger, more assertive and self-confident European foreign policy at the service of the citizens of the European Union. I know many in this House share that goal, and I count on your support to make sure it happens.
rapporteur for the opinion of the Committee on Budgets. - Mr President, I want to congratulate Mrs Ashton on her encouraging statement.
At the same time, as the rapporteur for the opinion of the Committee on Budgets on the CFSP, I want also to underline that it is of core importance that she initiate an audit of past and present CFSP operations and CSDP civil missions in order to identify their strengths and weaknesses. This way, the European Union will be more effective in providing security, will increase its autonomy and will most notably make wiser use of the relevant budget, which regrettably continues to be underfunded.
on behalf of the PPE Group. - Mr President, it is frightening to imagine a nuclear device, small in size but potentially lethal for millions of people, falling into the hands of terrorists. Some years back, we could say that this was highly unlikely. We cannot say this any longer.
Countries like Iran and North Korea are in the process of acquiring, or have the capability to acquire, a nuclear weapon. A scientist from Pakistan has allegedly sold know-how to Iran, and North Korea has traded in nuclear material. Nobody is against Iran acquiring nuclear energy for peaceful purposes, but patience is running thin if Iran is buying time in the dialogue with the 5+1, which we support.
The dual-track approach and the preparation of smart targeted sanctions by the UN Security Council are warranted. Nuclear proliferation is at such a critical point that it has led personalities like Henry Kissinger to argue that only the move towards total elimination will ensure non-proliferation and global security.
So we support an international treaty for the progressive elimination of nuclear weapons, a halt to the production of fissile material, bringing forward the comprehensive nuclear test ban treaty, the reduction of nuclear warheads, START, etc., bringing all treatment of nuclear fuel under the control of the IAEA and strengthening its mandate and its verification powers.
on behalf of the S&D Group. - Mr President, I hope we are agreed that we need a proactive foreign policy guided by our European common goals and based on our common values. This policy should recognise the indivisibility of security in the globalised world as it is a source of solidarity of interest both within the European Union and outside.
Such a policy requires and presupposes an adequate institutional instrument. Thus, the priorities are clear and I am happy to see that these priorities I am going to mention are the same as those of Mrs Ashton. An efficient External Action Service, a vibrant neighbourhood policy, a visionary enlargement policy, well-structured partnerships with the strategic players, both traditional and emerging, an effective strategy in coping with the global challenges, namely energy security, non-proliferation, migration, transnational organised crime, transnational expression of poverty, cultural conflicts and so on.
As far as the External Action Service is concerned, we need an institution which should be built not only on the principle of political and budgetary accountability but also on the principle of effectiveness. We should not build a service which preserves the old national competition or the present bureaucratic structure. The two-headed head of the European external actions must wear both hats at all times, thus assuring the unity of the service and the coherence of its action.
On external neighbourhood policy, we need an approach which does not exclude Russia and Turkey. On the Black Sea, we have to move from synergy to strategy. On frozen conflicts, we need regional initiatives and mechanisms of regional cooperation and security under international guarantees.
On global security, we need a new arrangement reflecting the post-bipolar-order realities. We have to promote our values in the world but in a secular way and not as new crusaders.
I think that these and many others are our priorities which circumscribe a Herculean task. Let us work together - Parliament, the Commission and the Council - to accomplish this task.
Mr President, High Representative/Vice-President of the Commission, ladies and gentlemen. Madam Ashton, first of all, allow me to welcome you and say that I very much hope that your excellent and powerful presentation today will indeed herald the end of a particularly difficult period for all of us, which began in November when the Commission' previous term of office ended. If we can agree on one thing, it is this: we cannot really afford such long periods dithering. From the end of November until very recently, it seemed - and I am sorry to have to say this - as if the EU had disappeared from the world stage, or had come very close to it. Let me reiterate that we cannot permit that to happen under any circumstances. Because, obviously, the world will not wait for us. You quoted some figures which clearly illustrate that. However, we have also witnessed a series of events which have clearly illustrated it: the natural disasters that keep on happening, the horrific attacks that keep on happening, the fact that some governments in the Middle East, despite being democratic, have nonetheless taken decisions which have severely hampered the peace process, or the little that remains of it, and so forth. We therefore need a high representative/vice-president of the Commission who will be in a position to be present on the ground and not only in the European decision-making centres, but also in those elsewhere in the world. Both you and we knew that you were taking on a well-nigh impossible task. I admire you for taking it on. We have promised to support you in it. We are pleased to have heard you speak today and to have been witness to your powerful statement about the European External Action Service, which we all need so desperately. If there is anyone who still has the will to put an end to what the English call turf wars - one side fighting with gloves on and the other without - then I am sure that, if we all work together, we will be able to prepare ourselves well for what lies ahead. Thank you for your attention.
Mr President, Baroness Ashton, ladies and gentlemen, Baroness Ashton, we listened attentively to what you had to say. Unfortunately, we must observe that we will probably have to wait for some time yet before you develop plans for specific future projects from your essay on your principles, which we actually feel able to support.
Allow me to say a few words about the External Action Service, however, about which I really had expected to hear something much more tangible from you. You repeatedly said that it is about coherence, which is the order of the day. In many cases, we need joint plans and programmes from the External Action Service and the Commission. Anyone who is in favour of leaving numerous policy areas to the Commission or the Council Secretariat should be honest and admit that he or she is in favour of the status quo, of the system under the Treaty of Nice.
For us, an important first point is to what extent we are able to achieve a majority on all the issues relating to civil crisis prevention, civil crisis management and reconstruction. In our view, this is all about the things that are covered by the term peace-building, which is to say, conflict prevention, early warning, conflict mediation, reconciliation and short to medium-term stabilisation. We need a corresponding organisational unit for that purpose and so we are proposing the creation of a 'crisis management and peace-building department'. I would therefore like to ask you your position on the creation of such a department. At this point, I would also like to really emphasise that we support both the common foreign and security policy (CFSP) budget and the Instrument for Stability being incorporated into the External Action Service, yet not as part of, and subordinated to, the Crisis Management and Planning Directorate (CMPD), but instead, in a new structure which I hope that you will create. I would like to hear your position on this.
A second point that is important to us is the connection between the traditional foreign policy areas and new areas such as energy policy, climate policy, justice and internal affairs. What structures are you planning in order to give the External Action Service systematic access to these global policy spheres of the EU and its Member States?
There is one more point that is important to us: this must be a modern service with a balanced staffing policy. This week, we celebrated 8 March. It is thus absolutely clear that we believe the rights of women must be firmly anchored in this service and that women must participate in it. Baroness Ashton, a number of female MEPs have written to you to ask that you ensure that, from the very beginning, UN Resolutions 1325 and 1820 are implemented in the institutional structures of the service. So, my question in this connection, too, is: what are your plans in this regard?
As I said, you have our support en route to a sound common External Action Service. I look forward to your answers.
on behalf of the ECR Group. - Mr President, the Lisbon Treaty is now a legal reality in the international order, even if it lacks popular democratic legitimacy because most EU citizens, including Britain's, were denied a vote in a referendum. Nevertheless, the ECR Group and British Conservatives are committed to positive engagement and to moving on within the new institutional framework.
We would like to see a similar approach from the Member States and the Commission. It is deeply ironic, in my view, that the first major institutional development under Lisbon, namely the creation of the European External Action Service, threatens to push the EU back towards the very introspection and bickering that Lisbon was supposed to have eradicated. Undoubtedly, the creation of the EAS must be subject to debate and consensus about who does what and does it best, but the CFSP foreign policy elements must remain firmly within the Council.
But we also need strong leadership, in theory enabled by the Lisbon Treaty, to forge a lasting vision for Europe's diplomacy in the world. We look to you, High Representative Ashton, to seize the initiative and to assert the authority and leadership provided to you by the treaty, to knock heads together if necessary and to chart the way forward. We will support you in your efforts if you can show that you are up to the daunting challenge.
The EU has had many years to think about this Service, so this muddling through and hesitation that we currently see does no credit to the EU's ambitions to play a global role in foreign policy through the CFSP.
There are more general points. The Albertini report, which I support strongly, sets out the Union's foreign policy priorities and rightly endorses the EU membership aspirations for the Western Balkan countries, particularly Croatia, Macedonia and Montenegro, for which I am rapporteur.
But it also mentions the transatlantic alliance and NATO, which we believe are the cornerstones of the EU's foreign security policy. It rightly emphasises the EU's responsibility for resolving the frozen conflicts, particularly in Transnistria and Nagorno-Karabakh in our immediate neighbourhood, and good relations with Ukraine.
But, finally, Taiwan is also mentioned as an important partner for the EU and it should also be enabled to participate actively and fully in international organisations, according to the EU's policy and the 'One China' policy.
Mr President, Baroness Ashton, Mr Albertini already knows the reasons why my group is tabling a minority opinion on the report on foreign, security and defence policy. We are basically doing so, Baroness Ashton, because we have reached a conclusion. In the countries surrounding us, in the European Union, security and defence policies now have nothing to do with defending territory: security policy is now a projection of foreign policy.
We believe that the prime objective of foreign policy should be achieving disarmament at international level: zero armament, using pragmatic policies that respond to the current causes of insecurity in the world.
The main weapons of mass destruction in the world today are hunger and poverty. These are weapons that we cannot fight using military force. We therefore believe that, based on this consideration, we should commit to a transitional security system that will enable the gradual demilitarisation of all security in the world. We obviously do not agree with the Union being linked to NATO, among other things, because NATO's strategy has been to choose to give a military response to insecurities such as organised crime and terrorism, which have never been matters for a military response.
I believe that this growing militarisation requires the Member States to have increasingly powerful arms industries and to spend more on weapons. We are at our highest level in terms of civilisation and in terms of weapons, more so than in the Cold War, which is a far cry from pragmatic policies moving towards demilitarisation.
No, neither terrorism nor organised crime should be military targets. They should be targets for the police, for the international court services, for the intelligence services, for putting criminals in the hands of the courts, but they should not be the target of a military response.
Therefore, we do not agree with this military focus. We do not agree with having United States military bases in the European Union. We do not want this for any state, we do not want any powerful state to deploy military force in the world, and we therefore believe that respect for international law is very important. We do not agree with the recognition of Kosovo - we do not believe in the recognition of any state that uses force outside of international law - because we believe in international law, and we therefore believe that the decolonisation process of the Western Sahara should be in this report. We do, of course, also ask for the withdrawal of troops from Afghanistan, which as NATO itself acknowledges week after week, is causing innocent civilian deaths. We do not, therefore, agree with taking the path of militarisation.
Mr President, ladies and gentlemen, Baroness Ashton, Mr Albertini's truly excellent report contains a passage that I consider to be of great political importance: the part connecting the phenomenon of immigration to the policy of cooperation with developing countries.
To control such enormous migratory flows by means of repressive measures and domestic policy alone would be unthinkable. Distributing migrants throughout European Member States would not resolve the problem either. On the contrary, it would encourage new arrivals. A key response for controlling migratory phenomena is the development of a cooperation policy, preferably coordinated at European level and aimed not only at economic progress, but also at social and democratic progress. Emigration must be a choice and not a necessity.
In order that this cooperation policy should be effective and reach those who really need it, it is crucial to promote good local governance, without which there would be inefficiency, corruption, wastage of resources and poor results. Ensuring local governance and the collaboration of governments is the goal of foreign policy, and cooperation must become an important instrument of European foreign policy: this is my personal message to Baroness Ashton within a sector that I hold very dear, in other words, cooperation.
(DE) Mr President, the fact that only very unspecific foreign policy goals were defined in the Treaty of Lisbon is coming back to haunt us now. There will probably also be a price to pay for the fact that, in Baroness Ashton, we have a High Representative for Foreign Affairs and Security Policy without any real foreign policy experience who was foisted on the Union as the lowest common denominator that the Member States were able to find.
If we keep silent on all the important foreign policy issues, we, as Europeans, will be able to achieve just as little as a bunch of diplomats, who shake hands all over the world whilst professing different courses of foreign policy.
The disagreements about a European External Action Service, too, are something that we cannot really afford. This undoubtedly important new service should not and must not be run down, over the heads of the Member States, into a sphere of activity for Eurocrats.
It is probably time that we chopped our way out of the undergrowth in the establishment of this European External Action Service and that the EU was heard again in the outside world. It is also time that the new High Representative acted in a more sensitive way in respect of these matters, including, for example, in using all three working languages of the Union - thus including German - in the European External Action Service.
We must make the best use of the experience and good relations which individual Member States have with certain regions. Think, for example, of Austria's historical experience with the Western Balkans. In so doing, it must be clear that Europe's security is defended not in the Hindu Kush but on the external borders of the EU in the Balkans. The EU must stop acting as the extended arm and the funder-in-chief of NATO and the United States. European money is definitely better spent on FRONTEX than in the deserts of Afghanistan.
Vice-President of the Commission and High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, if I might just give some comments directly on the issues and questions that have been raised.
To Mr Kasoulides, on the Non-proliferation Treaty review, it is vital that it succeeds above anything else. We believe we have to take practical steps: a comprehensive test ban treaty should come into force; the fissile material cut-off; support for peaceful uses of nuclear energy to find safe ways of making sure that we avoid proliferation - for example, the contributions we make to the nuclear fuel bank - and support for a very strong and effective IAEA. We must work of course especially, as we have said, in areas like the Middle East, which means that we have to continue to put pressure on Iran and address the issues that are raised there.
Mr Severin, on the External Action Service and the priorities that you gave, well, we are in the same place - exactly so. It is very important to me that the Service has political and budgetary accountability, exactly as you have said, and it must be effected in this double-hatted way. It is going to be essential too, as you have indicated, that we draw in and discuss these issues with other key partners. I think you mentioned, for example, Russia and Turkey. Well, Russia I have already visited. I was spending part of the weekend with the Turkish Foreign Minister: a real opportunity to talk in much greater depth about that relationship for the future. So I would agree wholeheartedly with the priorities that you set out and thank you for those.
Mrs Neyts-Uyttebroeck, thank you for your kind words. I think it was not so much that the EU disappeared from the world stage. It is that the inevitability of that hiatus, of having a Commission that was effective, has now been resolved. And, for my own part, it has been extremely important because, until the Commission came into force, I did not even have a cabinet, never mind an External Action Service. And we are now in a position where we can begin to put the resources together.
I think it is also absolutely right that you raise the importance of being visible on the ground. My difficulty, as you know, is that I have not yet learned how to time travel. But I think it is absolutely essential that, as we look ahead, we look at the priorities that have been set out with which I think this House will largely agree and make sure that my actions are addressed to those priorities, one of which is setting up the Service, which does not yet exist. It does not have a staffing structure. It is not there yet. But when it does have that, we will be able to demonstrate the force of Europe in the best sense of that word across the world.
Mrs Brantner, again your common theme to me of trying to get as much detail as possible: I think it is very important. Some of the issues that you have raised are very critical. We do not want duplication within the different institutions in terms of what we do. We want the geographical desk approach to what we do, and I agree with you about peace-building: that it is a very important part of where the EU should act.
And in a sense, it comes into building the different elements of what we do well - the work we do on state-building, on justice, on the rule of law, the work we do on development programmes, the work we do on tackling the issues of climate change, the work that we do on providing support to governments and to people - all of that is engineered to make us more secure, stable and prosperous but actually, by doing so, we are creating a more secure, stable and prosperous world.
Those objectives are extremely important.
I agree with you completely about women. We need to get more women, for example, into our policing missions, where there are very few that I have seen so far. We need to make sure that women are firmly integrated into the service at all levels. That is a challenge we need to make sure that we address. But, most importantly, what I would say to you is that the External Action Service is at the service of the whole of the European Union.
So, what we do on justice and home affairs across the world, what do parliamentarians wish to do with other parliaments? We must use the Service as we build it to be able to be your servant in helping you address those issues on the ground. I think on those issues, we are in exactly the same place.
Mr Tannock: assertive leadership that is up to the challenge. Well, I hope that you will start to see what you would recognise as assertive leadership. It is very important, as you say, that we address some of these critical issues: the Balkans and the transatlantic relationship are absolutely core and central to what we do. It is why we spend a lot of time in discussion with the United States and why I personally spend a lot of time in discussion and dialogue with them and, of course, Ukraine.
I hope that you were pleased with my decision to go to the inauguration and then to invite President Yanukovich to come to Brussels where he spent one of his first days. He was inaugurated on Thursday. He was in Brussels on Monday in order to begin to further and deepen that relationship for the future.
Mr Meyer, you talked about the issues of foreign policy and disarmament and the issues of whether it is appropriate to think in military terms. Let me just give you two very quick examples, one of which I have already described which was at Atalanta and the importance of having a comprehensive approach to what we do.
We have, off the coast of Somalia, ships which have been extremely successful this weekend, by the way, with the French navy in capturing pirates who were determined to create havoc in that part of the sea. Linked to that is making sure that they are prosecuted and treated properly by reference to our own judicial standards in the countries of that region.
Linked to that is the development programme that the Commission is working on to try and support the economy in Somalia so that it improves. Linked to that is the work that we are about to start on training people to be able to provide security in the region. In other words, it is a joined-up approach and it is a comprehensive approach. That means you use the tools that you need to be able to address the problems that people face.
Another example: having been in Haiti last week, I must pay tribute to the Italians that I saw working there. People fresh from the tragedy of Aquila, but here we had the navy, we had the fire fighters, we had NGOs, we had civilians, we had doctors, we had psychiatrists, we had dentists, we had nurses, all working under the umbrella of the commander, actually, of the ship who had a hospital ship full of people who were being treated from the direct consequences of the earthquake. Young people with amputations; children who had terrible burns who were being treated; teams out there to support them.
What I am trying to say is that I think you have to think about the comprehensive strategy and approach that we can offer that involves using the means that we have and using them to greatest effect.
Mr Provera, on development cooperation immigration, you make an important point, which is that, if people feel they have no other choices, then they will take risks, often with their lives, to leave the country where they live and were born and want to live. Most people want to be able to live in the country in which they have grown up.
So the important thing about development, in my view, has always been to be able to support the economic livelihoods of people in order to enable them to be able to stay and live where they wish to live in order to be able to get the educational support, the health support and so on.
That is going to be a very big part of what we are doing on the ground, and that helps particularly in states where instability, because of climate change, could be very difficult.
Finally, Mr Mölzer, do not be so pessimistic, is what I want to say to you. It is not about operating above the heads of Member States. It is about building something uniquely European - not the same as what happens in Member States, whether it is Germany, Italy, France, the UK or wherever. It is not the same. We are building something different that is about long-term security and stability, economic growth on the ground that we can contribute to that is in our interest but that actually is also about the values that we hold dear.
And, as for my languages, oui, je peux parler français, mais je ne suis pas très bien en français. Ich habe auch zwei Jahre in der Schule Deutsch gelernt, aber ich habe es jetzt vergessen.
So I can do the languages, and I will get better and better. I look forward to getting to the point where I can have a real conversation with you in much better German than I can do today.
(DE) Mr President, Madam Vice-President, ladies and gentlemen, the Albertini and Danjean reports, as well as the motion for a resolution on the non-proliferation of nuclear weapons, show that important decisions will soon have to be taken and that we need to prepare for that. Allow me to single out a couple of further examples. I believe that the European Union now has an important role to play in a crucial phase in which the aim must be to prevent Iran from building nuclear weapons and that there needs to be a real flurry of activity in the 5+1 group, specifically in connection with the preparation of a UN resolution and the possible extension of sanctions, in order to prevent the advent of a new nuclear State by non-military means. The dramatic situation in the Middle East, and the resolution of the problems there, is connected to this, directly or indirectly.
Baroness Ashton, I would like to thank you for travelling to Kiev to talk to President Yanukovich. It will be of crucial importance to succeed in bolstering such countries so that they do not make any wrong decisions and to be clear that a customs union with Russia and a free trade zone with the European Union are not compatible and for the advantages of making the right choice to be made clear.
I have one more comment to add. In contrast to many foreign and defence ministers, we will exercise the necessary patience to build a sound External Action Service with you. We want this External Action Service. It must be successful. It is a precondition for our ability to speak with one voice. It would be wrong to take excessively quick and thus wrong decisions. We are not under time pressure here - we need a sound result. We do need to consider, however, that, in its history, the Union has been successful where the Community method was applied and that, where it has acted intergovernmentally, it has rarely or never succeeded. It must therefore be clear that those things that are Community policy must not be stealthily transformed into intergovernmental policy via the External Action Service. We need to build in safeguards to this effect so as to secure the efficiency of the unitary service but, at the same time, also the Community policy and the rights of the European Parliament that that involves - in respect of the budget, budgetary control and the granting of discharge - as well as political supervision rights on the part of the European Parliament. We hope for positive collaboration.
(Applause)
(DE) Mr President, I address you, Baroness Ashton, as Vice-President of the Commission, but also as High Representative - as, in contrast to the foreign ministers, I assume that, as High Representative, you also have some degree of political responsibility to this House. Today marks 100 days since the Treaty of Lisbon entered into force. There are two imminent and significant decisions to be made in terms of our direction of travel. One of them - as you, too, said at the beginning - is to expand foreign policy because the climate, energy and other matters are part of foreign policy, and the other is creating a dynamic and effective External Action Service.
Speaking of energy policy, Copenhagen showed that, if we are not united, if we are fragmented, if every Head of Government believes that he or she has to produce something specific, we will achieve less than we would otherwise have done. Not that we would have achieved something amazing, given the position of China and of the United States, but the terrible soap opera that was Copenhagen really should not be allowed to happen again.
Therefore - and I agree with Mr Brok in this regard - we need to obtain a sturdy External Action Service. I, like many of us, am not surprised, but am nonetheless appalled, to see how many of the foreign ministers are making problems for you out of petty jealousy. We are saying this very plainly. Many do give you their support, but many are making problems. They simply cannot tolerate the fact that they no longer have the lead role to play and are instead foreign ministers again. At the end of the day, being a foreign minister is not a bad job, and it does not need to mean that you should decide every detail of what goes on in the European Union. For that reason, we also say clearly from here that we will use our parliamentary capabilities to the full not to prevent something, but to build something constructive. An External Action Service is constructive - as it says in the Treaty of Lisbon - when it is clearly subordinate to you, Baroness Ashton, and also, of course, when it collaborates closely with the Commission.
Similarly, we will not tolerate any legal activity that has hitherto been conducted using the Community method and that is to continue in that way under the Treaty of Lisbon suddenly becoming intergovernmental. That, you see, is exactly what many ministers and perhaps even many Heads of Government want, not only in order to undermine the Commission a little, but also to undermine Community law. That is not acceptable. A clear line must be drawn.
How that will play out in relation to the External Action Service is something there will be discussions about over the coming weeks - as before. I will thus also finish on something that has already been said. It is not a question of timing, even if we do want a solution quickly, but one of content-based presentation. It needs to be said once again, specifically to the Council of Foreign Ministers, that this Parliament will exercise its rights - no more, but also no less - in connection with the budget and the Staff Regulations because we have a goal, which is an effective and efficient External Action Service.
(Applause)
Mr President, I think we all expected that there were going to be teething troubles in bringing the treaty into force and we might apologise for failing to include a clause on time travel in the treaty, but the thing we failed to expect and cannot accept is a breakdown of trust between the Commission and Council in setting up the External Service. The solution is found in the treaty, which ought to be appreciated and respected scrupulously.
Article 40 protects the respective functions of the Commission and the Council. Both of them should apply pragmatism to ensure that a strong, effective, coherent diplomacy can be created across the breadth of policy. Catherine Ashton gives us a graphic description of the EU as a rising power from a declining continent. It is quite clear that the Afghan campaign is a problem that commands our attention; a profound reform of strategy and tactics is required. Our task should be to reassess the purpose, cost and duration of our engagement there.
The ALDE Group is anxious to press the accelerator on defence. We must find the common security interests of the 27 states and draw on comparable exercises in these states and a frank appraisal of the strengths of the ESDP missions, creating circumstances for bringing forward permanent structured cooperation in defence.
(DE) Mr President, Baroness Ashton, I would like to thank Mr Danjean for his excellent report, in which he explains where we now are in relation to the common security and defence policy. He also explains which points we do not have agreement on.
If Parliament adopts this report, it will have come further than the Commission and the Council, in a few specific points, as this report, for example, once again makes express and positive reference to the Barnier report on European civil protection. It is regrettable that Baroness Ashton has just rejected that idea once more.
Lady Ashton, I regret that one of the few points in your presentation where you said 'no' was to this idea of Mr Barnier's, whereas on most topics, you seem to be at the same place as everybody else.
(DE) The new report, like the Albertini report, supports a Union training mission in Somalia. We in the Group of the Greens/European Free Alliance reject that idea. We are stumbling into a mission, there, where it is clear neither what its added value is in relation to what has already been done in the region nor within what broader political framework it is based, or whether it actually makes any contribution at all to national reconstruction in Somalia. The likelihood is extremely high that we are paying over the odds in order to train foot soldiers who will then move on to the next warlord willing to pay the most.
Allow me to make a third comment. This report talks of the goal of achieving Europe's strategic autonomy in the field of security and defence policy. For me, that is excessive - we are biting off more than we can chew here. I do not believe that any of the Member States is in a position to come up with the mammoth military expenditure that we would need if we were taking that wording of achieving 'strategic autonomy' seriously. As it happens, I also think that this would be a strategic mistake in any case. Europe must find its role in a meshwork of European and global security, and such a role cannot be that of a strategic stand-alone. It would therefore be better for us to agree, very rationally and realistically, to enhance those capacities and structures that give us the capability of acting more autonomously.
(PL) Mrs Ashton, Mr President, an influential Russian military officer has stated that if Russia had possessed Mistral-class amphibious assault ships, the invasion of Georgia would have lasted about half an hour. Meanwhile, France is selling Mistrals to Russia, despite the fact that the Sarkozy plan has not been implemented, and, at the same time, France is giving its support to the North European Gas Pipeline.
It is difficult to talk about security in Europe if we run away from discussion about the situation on the European Union's eastern border, but this is what happened throughout the work on the report, and I am speaking now, with great regret, to the Chair of the Subcommittee on Security and Defence. Efforts were made, at all costs, not to speak about matters such as the 'Zapad 2009' manoeuvres. Pains were taken not to speak about this, as if policy on security and defence - a common policy for the European Union, which it is our role to create - were the policy of only a few large countries. A great deal was said about what is happening a long way away on the other side of the world, and about what is happening in almost every part of the globe, but at all costs - this approach was also adopted by many Members - attempts were made to run away from substantial problems on the eastern border of the Union. It was an exceptional muddle of a kind of European megalomania and a disregard for the interests of some Member States. This is the reason why we are not going to endorse this report, but it is also a request I would like to make to Mrs Ashton.
(The President cut off the speaker)
Excuse me Mr Kowal, but you have spoken for one minute and 44 seconds instead of your allotted minute.
(DE) Mr President, on behalf of my group, the Confederal Group of the European United Left - Nordic Green Left, I would like to make clear at this point that we are deeply concerned about the development of EU foreign policy towards militarisation and an increasingly interventionist policy. That is a dangerous development. I want to say, in all clarity, that we believe that a military approach to conflict resolution or to the supposed stabilisation of countries or regions is absolutely the wrong way to go to achieve greater security for the EU and the world. Military interventions - and Afghanistan, unfortunately, is a very current example of this - bring suffering, death and prolonged devastation, but no peace and no improvement in the situation as far as the resident population is concerned.
The Danjean report lists what are referred to as key threats that constitute a challenge for the EU's future security policy. One of these is climate change - something that has been overwhelmingly caused by the industrialised nations of the West. If people in the countries of the South have to take flight because they no longer have any water and food becomes scarcer and scarcer, they will represent a security problem for Europe. Such a view is cynical and inhuman. If States collapse as a result of neoliberal economic policy, they will constitute a security problem. What we need is not more military, it is a change, an end to the European Union's neoliberal orientation.
The European External Action Service, the European Defence Agency, the creation of a crisis management and planning directorate and the planned start-up fund to fund military operations are designed to make the EU a global player in military terms. We believe that moves towards centralisation in the European External Action Service are a dangerous and undemocratic development. The EU should assume a leading role in relation to demilitarisation and disarmament, especially in the field of nuclear disarmament. There needs to be a push for the obligation incumbent upon nuclear States under Article 6 of the Nuclear Non-proliferation Treaty, which is to say, complete nuclear disarmament, to be honoured at long last. This was a key promise that constituted the basis on which many States signed the Nuclear Non-proliferation Treaty and have, as a result, durably refrained from acquiring nuclear weapons. Reliable guarantees of non-aggression are the best means of preventing proliferation as, otherwise, countries threatened with intervention will attempt to deter such an attack by means of acquiring nuclear weapons.
If nothing else, I would like, in this context, and in particular with regard to Iran, to point out and to warn that military operations or military activities of any kind to prevent proliferation are completely counter-productive and highly dangerous. We will be rejecting the Danjean report and have tabled our own resolution on the Nuclear Non-proliferation Treaty.
(NL) Mr President, 'Chinese billions for the Balkans' is a recent newspaper headline which certainly calls for a European response in this debate since, at the end of the day, the new Chinese investment initiatives are targeting countries which have already become members of the EU or those which aspire to that status.
Council and Commission, how do you view China's role in the Balkans? After all, it embraces a range of economic activities: from financing and carrying out major public works, to providing investment for industry and agriculture and buying up ports. The crucial point here is that the Chinese approach is definitely incompatible with Western standards. The big question now is: has this Chinese agenda on occasions thrown a spanner in the works of the EU's laborious enlargement agenda for this region? Whatever your answer may be, the Chinese clock is ticking faster and more productively than the Western one, in this region, as well.
Finally, Madam High Representative, you will be making a trip to the Middle East. Noam Shalit, the father of Gilad Shalit, an Israeli soldier who was abducted nearly four years ago, is counting on your full support to obtain Gilad's release. I am, too.
(DE) Mr President, let me briefly address two issues. First of all, the duty to provide assistance is clearly not compatible with Austria's neutrality, and for that reason, it would be important to include the following points in this report. It must be stated, firstly, that the duty to provide assistance is not legally binding, secondly, that the use of military means is not necessarily required and, thirdly, that the individual Member States retain the freedom to decide what the assistance they provide actually comprises.
The committee did not accept this, primarily from a content point of view. In my opinion, the very way in which this was rejected also demonstrates a serious lack of respect. I ask for more respect from you, Baroness Ashton, for us Austrians in this very sensitive area.
My second point concerns the minority report. The quality of democracies and societies, of course, is demonstrated time and again by their treatment of minorities. For me, it is a very, very good thing that we have this option of a minority report. I do not agree with all the points in it, but I am very pleased that Mrs Lösing did make use of this option.
(Applause)
(IT) Mr President, ladies and gentlemen, I would also like to take advantage of the excellent reports by my fellow Members, Messrs Danjean and Albertini, to speak up again in support of the key role of the High Representative. For the good of all, it is to be hoped that she, Baroness Ashton, realises how important her role is, that she defends it, and that she is determined to assert this role when giving substance to the requirements of the treaty, for example in strengthening the European Union's relationships with its strategic partners, and in consolidating its own leadership in multilateral forums.
In short, we urgently need a strategy that ultimately identifies the real interests that we intend to pursue, and it is important that we involve Member States in significant objectives. It is also important not to let ourselves be conditioned by any interinstitutional disputes over the division of responsibilities - I am referring particularly to the future European External Action Service. Essentially, Baroness Ashton, we want you to play a key role. We want you to play a key role without being bureaucratic.
Allow me, then, to make this observation: I am truly sorry that you have decided not to participate in today's discussion on Cuba. I know that you have every good reason for this and that you will be the first to participate in the discussion on the Arctic, which is also of great importance. But Cuba libre is not only the name of a cocktail: it is the rallying cry of democracy that so many people in this Parliament carry in their hearts. I therefore hope that you will find the time to attend, contribute to and back Parliament's decision with your strength and with the strength of your role. You are participating in the debate on the Arctic, and you will see that Cuba libre goes down better with a bit of ice.
(BG) The report by the Committee on Foreign Affairs on the Council's annual report was drafted in a spirit of cooperation and dialogue, which is indicative of our approach to all strategic issues. A substantial part of the report is devoted to the ramifications of the Treaty of Lisbon.
On this point, I would like to focus attention on one important aspect of our joint cooperation. The success of the common foreign policy and the actual results from the institutional reforms implemented are becoming a fundamental factor which will determine the attitude of European citizens towards the European Union's ability to defend their interests, to change and to develop. Justified or not, expectations are high for a sharp rise in the European Union's role on the world stage, and we have no right to disappoint Europe's citizens.
Unfortunately, in recent weeks, the European press has, not without justification, been casting foreign policy in an extremely negative light, portraying it as a contest between Member States for posts in the new External Action Service, as a competition between the institutions in terms of which hat Baroness Ashton will wear more often - that of the Commission or the Council - and as an unfair struggle by the European Parliament to achieve greater influence.
You realise that this is harming us internally. Furthermore, it is also particularly damaging as a message to our external partners. Division makes us weak in their eyes.
This is why I am taking the opportunity in this debate to make an appeal. All of us who have a stance on devising and developing the Common Foreign and Security Policy must concentrate on the important strategic issues and endeavour to show, as quickly as possible, tangible results through more dialogue and a constructive approach. We owe it to Europe's citizens to make them feel that they are part of a single European Union whose voice is heard and has clout in global politics.
Mr President, the joint motion for a resolution on the Non-proliferation Treaty is a very important one, and the ALDE Group and I are very proud to have contributed to its elaboration. The resolution is holistic because it encompasses all the disarmament matters, from the NPT review conference to the issue of nuclear weapon-free zones.
This resolution calls for a Middle East free of nuclear weapons and for the withdrawal of all tactical warheads from European soil, in the context of a brotherly dialogue with Russia. This resolution also frequently refers to a nuclear weapon-free world, a target to be achieved through a special convention and within an 'ambitious' timeframe - this means a short one.
Our resolution is the European answer to President Obama's proposal of the abolition of nuclear weapons. This document should be considered, therefore, as a step on the road to the total ban of atomic weapons. It means to end the paradox of the possession of nuclear devices by some countries, which is legal on the one side, and the complete prohibition of chemical and biological arsenals for all countries, on the other side. Atomic bombs must be made illegal and their possession should one day be considered a criminal act. I am confident this Parliament will continue in this direction with even more drive and more vision.
(DE) Mr President, Vice-President of the Commission and High Representative, as this Parliament's rapporteur on Kosovo, I am very pleased to have heard you say that you consider the Western Balkans to be a focus of European foreign policy and that the European Union cannot afford to fail.
You also said, however, that Bosnia has stabilised. Baroness Ashton, in the current state in which Bosnia finds itself, stability and stabilisation are actually dangerous. Not everyone is able to take part in the democratic process. The constitution, as it currently exists - the Dayton constitution - was a sign of stability in the 1990s, but it is no longer that today. What kind of strategy do you, do we, as the EU, have to change that? You said that you have a strategy for Bosnia. That is handling by the Office of the High Representative - but where is the EU's strategy? I would like you to tell me that. I think that the EU still needs to develop a strategy in this regard.
When it comes to Kosovo, you described EULEX as a success. That is only partially true. There is still much to be done here, for example, visa liberalisation for the citizens. Baroness Ashton, I call on you to ensure that the Commission immediately starts work on a roadmap in order to make it clear to the citizens of Kosovo that they will not be left on their own.
Unfortunately, you did not answer a question posed by Mrs Brantner. A dedicated department, a dedicated Directorate-General for peace-building within the External Action Service, would be the order of the day. You agree with us that peace-building is important, but will you anchor it in the External Action Service? Will you set up a dedicated Directorate-General for peace-building? That would be necessary to make it clear where the European Union is heading.
When it comes to Mr Danjean's report, I am very pleased that the committee accepted that further developments in the European security and defence policy fully respect the neutrality and the non-aligned status of some Member States. This means that they themselves decide where, when and how they participate and provide assistance.
Mr President, where the EU can add value, and when it does not undermine our sovereign interests or compete with organisations such as NATO, we can support it.
For the most part, this will mean adopting common positions on certain key issues and civil tasks in the field of humanitarian assistance or post-conflict reconstruction and development, although I have to say that the track record of EUPOL in Afghanistan does not inspire much confidence.
The simple truth is that your role as EU foreign minister is to act as handmaiden for EU political integration. The effect of the External Action Service, the chain of EU embassies around the world, will be to undermine national representation in many capitals, armed perversely with cash that has come from our nations in order to take forward someone else's foreign policy.
The report before us on EU security and defence policy is a manifesto for EU military integration, deliberately confusing military and civil crisis management in order to justify an EU role. It relies on a bogus narrative concerning EU operations and increasingly seeks to involve the Commission in areas which are properly the responsibility of our nations and of the Council.
Virtually every paragraph of this report advocates ratcheting up military EU integration at the expense of NATO and the sovereign integrity of individual European countries.
I recall one of the great red lines of the British Labour Government's negotiating stance when it said it would resist the idea of a separate and permanent EU operations centre responsible for operational planning and conduct of military operations as this would be the clearest example of duplication of NATO, whose SHAPE headquarters performs precisely this role.
Baroness Ashton, when I asked you about this on 11 January, you said you agreed with the position I took then. Now you seem to have changed your mind. I would be very interested to know what you really think now.
(EL) Mr President, the report by Mr Albertini is indeed outstanding and I congratulate him on it. He is a serious person and always delivers serious reports. The presentation by Lady Ashton was equally important and outstanding.
I believe that numerous foreign policy issues are covered, but I consider that everything referred to in the two reports in terms of the proper exercising of foreign policy and security policy is inextricably linked to two things: firstly, a clear definition of the borders of the European Union, so that the European Union is treated with uniform respect and, secondly: resources, in other words money; I have read nothing about resources in either report, even though they are the most basic requirement for an effective foreign policy.
I believe that the new order has brought with it a new global economic disorder. There is social and political disorder and monetary disorder is knocking at the door. What I want, therefore, is for Lady Ashton to coordinate the Committee on Economic and Monetary Affairs and the Committee on Foreign Affairs, so that we can discuss the resources to support the policy adopted.
(NL) Mr President, Madam High Representative, I fear that what you have brought us today is a catalogue of areas for consideration or a catalogue of commonplaces. Unfortunately, your presentation contains very little in the way of strategic vision.
For example, what action do you propose to ensure that we build a greater rapprochement with Russia, instead of allowing Russia to drift further towards cooperation with rogue regimes, such as those of Iran and North Korea? What are your proposals as regards Iran's attempts to develop nuclear weapons? What position are you going to adopt concerning the growing anti-Western and anti-European trends in the Islamic world? A trend that can also be observed in candidate countries like Turkey.
Madam Ashton, are you prepared to defend European achievements, such as freedom of expression and the separation of church and state, in a clear and uncompromising manner, in the face of growing political Islam? In my view, there can be no repetition of the weak attitude which the EU adopted a few years ago with regard to the Danish cartoons crisis.
Like Mr Provera, I, too, would like to ask whether you are prepared to bring our Common Foreign and Security Policy into play in order to bring the flood of mass immigration into Europe under control? I refer here to both illegal and legal immigration. You have not answered that question.
Mr President, I welcome the High Representative, Vice-President, and Chair of the Foreign Affairs Council under those three hats. She has three hats. Our reports refer to the old times. Your office, Baroness Ashton, was meant to be a new era, so I will refer to the new era. You are representing a newborn office, an institution just born, which is having a difficult childhood.
It is a hybrid with an electric engine of Community method and a diesel engine of intergovernmental method. It is an orphan, whose supposed parents, Member States, Council, Commission, look at it with a certain suspicion and distance. Parliament is ready to fill the gap of parenthood.
At this early stage, there are risks of this Service being torn apart by diverging institutional rivalries and interests. Our Parliament was and is the strong proponent of strong EU foreign policy. You can count on us.
Please look at Parliament as your ally, maybe also as an honest broker among those who would be tempted to see only one hat on your head and not all three of them.
Parliament would expect the new institution, like others, to be linked with us by an interinstitutional agreement clearly setting out the rules of cooperation. We intend to codecide, as the treaty provides for, on financial and staff regulations in the spirit of the integral EEAS, not torn-apart EAS. Please consider strengthening your office in terms of competence and political weight by installing deputies to your office - kind of 'vice-ministers', including parliamentary ones. That would solve the problem that the day only has 24 hours, the problem which cannot be otherwise solved. You are needed everywhere and we would like you to multiply your possibilities to act on our behalf and on behalf of the Union.
(EL) Mr President, Lady Ashton, we socialists and democrats believe in a European Union with a strong presence on the international stage, a Union with a common foreign policy which can speak with one voice in what is becoming a more and more complex world, a Union with a separate defence identity, which gives it independence of choice and action and a particular role in the international sphere. I shall refer, in particular, to the excellent report by Mr Danjean, whom I should like to thank for his productive cooperation.
I wish to raise four points:
Firstly, especially after the entry into force of the Treaty of Lisbon, the reference made to the central role of the UN system and the call on it to strengthen multilateral cooperation are important.
Secondly, we support close cooperation with NATO. However, we would emphasise that this cooperation should not obstruct the independent development of the defence capability of the European Union. On the contrary, full account must be taken of the differences between the two organisations and their independence must be left intact, especially as regards decision taking.
Thirdly, I think that we need a paragraph on the need for enhanced cooperation with Russia, which is a strategic partner for the Union in sectors such as energy security, crisis management and others.
To close, I should like to express my satisfaction at the fact that the report now includes references to the need for general disarmament, with the emphasis on light weapons, anti-personnel mines and cluster munitions. At the same time, however, I consider that the European Parliament should take a clearer stand and ask the Member States to provide real support for the Obama initiative for a world without nuclear weapons. Disarmament and the non-proliferation of nuclear weapons can be achieved if each and every one of us takes a step towards attaining this ultimate objective.
(RO) I would like to pay tribute to the quality of the two reports from Mr Albertini and Mr Danjean. This proves that there are people with expertise in this Parliament. I hope, Mrs Ashton, that you will take advantage of this expertise, which is in all our interests.
I would particularly like to highlight the recommendation made in the report on this assembly's cooperation in monitoring EU policies. In light of paragraph 1 of the Treaty of Lisbon, I believe that we can share the responsibility of this Parliament and the national parliaments for promoting a more coherent approach on this political measure.
However, I want to continue to mention, Mrs Ashton, the need to expect a much more coherent strategy from you on security policy. As far as the External Action Service is concerned, I believe that the staff who will work in this Service and for Europe's citizens must represent proportionally the expertise of the Member States because, unfortunately, very many institutions have achieved a hidden level of incompetence and bureaucracy, which could damage a global, coherent vision of the European Union.
Finally, I would like to ask you a question about the battlegroups, structures which we have created but, unfortunately, have not used. They could damage the image of the security policy, and I would like to see what your vision is. As regards the Atalanta operation, my view is that a much more realistic approach is required because, unfortunately, the successes won by our forces are disproportionate to the intense level of piracy incidents.
Thank you.
Mr President, please allow me to speak frankly as one Lancastrian to another, because this is not going very well, is it? It really is not. Earlier on, Baroness Ashton, you said that Europe needs a credible foreign policy. How can we have a credible foreign policy when it has an incredible High Representative?
You seem as if you are stumbling from one crisis to another, so much so that the British Foreign Secretary had to write you a letter this week asking you to buck up, to get on your game. But we in UKIP were on to this from the start. We opposed your appointment because we said you would be clearly out of your depth - and we are being proved right.
It was said that your appointment, made by the Commission, would stop the traffic in Tokyo and Washington. But you have not even been able to appoint the Ambassador to Washington because old Barroso did you up like a kipper!
It is also claimed in the British press that you do not turn your phone on after 8 p.m. at night. But, Baroness Ashton, you are the highest-paid female politician in the world. You are paid more than Frau Merkel, you are paid more than Hillary Clinton: it is a 24-hour job. To top it all, yesterday it was reported that you are being provided with a Learjet. You are expected to do 300 000 miles per year. That would get you to the moon, and most people now would like you to stay there.
(RO) (It was not my turn, but I will continue anyway.) I would like to begin by congratulating Mr Albertini for the excellent report he has drafted, which highlights the role that the European Union needs to play on the international stage as a global player and lead actor.
I particularly welcome the insertion of paragraph 47 in the text, which underlines the importance of regional cooperation within the framework of the Eastern Partnership and Black Sea Synergy, because I believe that this area is one where the European Union's involvement may lead to real change from both an economic and political perspective.
On the other hand, I would also like to extend my congratulations to Arnaud Danjean for drafting a report which successfully manages to touch on not only all the challenges facing, but also the achievements of the European Union in the area of security and defence policy. I believe that, at the time of the tenth anniversary of the launch of this policy, the proposals made in the Danjean report are extremely important in terms of improving the EU's actions, which will certainly contribute to the security of European citizens and, ultimately, to peace and international security.
I would like to emphasise at this juncture one particular point from this excellent report about the importance of the partnership with the United States in the area of crisis management, peacekeeping and military matters in general. In this respect, the anti-missile defence system project launched by our US partners is important not only for my country, Romania, which has decided to be involved in it, but also in a wider sense, because the proliferation of ballistic missiles poses a serious threat to Europe's population.
I should mention that I supported Amendment 34 submitted in relation to paragraph 87 of the report because I believe that if the anti-missile shield project could help establish a dialogue at European level, the reference to the dialogue with Russia does not make any sense in this context.
Thank you.
Mr President, the reports drawn up by Mr Albertini and Mr Danjean are very important documents coming at a crucial moment: the Lisbon Treaty has just entered into force, the EU has a new Parliament and transatlantic cooperation looks more promising.
Mr Danjean's report addresses the new security challenges facing EU members. To that effect, it calls for a White Paper which would trigger a public debate and raise the profile of the CSDP, establishing a clearer relationship between objectives and interests, on the one hand, and the means and resources to attain them, on the other.
The report also comes up with - and this is a very good thing - concrete proposals, and points to the areas which need further effort in the military domain. At the same time, some of the proposals, such as the introduction of a European preference principle for defence acquisition and a call for the obligatory participation of the European defence industry in the coming US missile defence system, look pretty impossible to reconcile, while answering every need with a new institution is not always practical.
In general, with Europe constantly diminishing its military expenditure since the end of the Cold War and a public disinclined to support military action in general, the approach to CSDP should not only be mechanical but equally political. Restoring political will in this respect is thus indispensable for a successful CSDP.
Finally, the report is important because it addresses the very topical issue of the role of the European Parliament with respect to CSDP. I want to thank Mr Danjean and my colleagues for their contributions.
(PL) Mr President, the motion which has been submitted for a resolution of Parliament on the Common Foreign and Security Policy is intended, among other things, to establish military structures as part of the European Union. I appeal for the establishment of a special European Union defence council and military operations centre. These instruments will serve to give the Union the status of a world player in military affairs.
It should be remembered that out of 27 EU Member States, as many as 21 are members of NATO. Only six EU countries do not belong to NATO, and most of these have declared neutrality. This gives rise, therefore, to a fundamental question - does the motion which has been submitted have as an objective the development of a number of EU countries, or is it also a serious step on the road to building a separate military bloc in competition with NATO? Even in the mid-term perspective, it will not be possible to maintain membership in both organisations at the same time. Therefore, voting in favour of this report, today, will, in reality, destroy the civil nature of the Union, will show the red card to NATO and will be the beginning of building an alternative military bloc.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, I would like to start by warmly congratulating my two fellow Members on their reports, which have formed the basis for a very good debate with excellent results. There are a few guiding principles that I would like to mention. Firstly, on the common foreign policy: unfortunately, we currently have a many-voiced image of the European Union. High Representative, I would like to ask and call on you to make sure that we help achieve and indeed ensure that Europe speaks with one voice. That is highly necessary if we are to achieve a pan-European alignment.
Secondly, it is right that transatlantic relations have been mentioned. In the diplomatic field, in the economic field, in security policy and in defence policy, we do need a close partnership with our colleagues in the United States, but as equal partners on an equal footing. It must also be the case that citizens' rights and security issues be dealt with on equal terms, as Parliament ultimately impressively demanded in relation to the SWIFT Agreement.
My third point is that it is right that the Western Balkans are an absolutely crucial factor in the European security and foreign policy of the future. We need to give these States European perspectives. That means politically stable relations, personal safety and economic development. A European External Action Service should and must - and Parliament is on your side in this regard - help to achieve all of this. We perceive this European External Action Service to be a service for Europe and not for the Member States, for the institutions, European thinking and working, not for other interests. Parliament will be on your side on this issue.
Of course, I also support the German Foreign Minister, who is demanding that German should be one of the working languages of the European External Action Service.
(DE) Mr President, Baroness Ashton, ladies and gentlemen, yes, we need a common foreign, security and defence policy, but let us use it to obtain a world free of nuclear weapons. We know that that will not happen overnight; we have been fighting for this for too long to think that. However, perhaps we can succeed, together with Presidents Obama and Medvedev, in bringing this goal a crucial step closer.
I also welcome the fact that, according to its coalition agreement, Germany's Federal Government intends to ask for the withdrawal of US nuclear weapons from Germany. That would represent a clear and unambiguous signal. We also welcome the fact that the Secretary General of NATO is to hold a comprehensive debate about bringing the overarching goal of a world free of nuclear weapons closer without having to neglect security interests. That, too, would be a crucial step forward.
Baroness Ashton, I believe that, together with a well-structured External Action Service, there is much that you will be able to achieve. I am therefore full of hope in this regard and I have to say that, in many commentaries that we have to sit through in this Chamber - in particular from a so-called parliamentary group from the United Kingdom - the quality in this House has really suffered terribly.
(SK) The excellent reports from my fellow Members, Albertini and Danjean, include many inspiring ideas about how to streamline the main aspects and key opportunities in implementing the Common Foreign and Security Policy.
I would like to stress that right now, when the concept for creating the European External Action Service and operating it in the future is being processed, it is extremely important that this service is set up on a maximally rational basis right from the start. That is, to serve the European Union's primary objectives and the efforts to strengthen its position in the world.
As we can see today, this is not a simple or easy task. In developing the concept of service, we are already seeing that the often conflicting interests of the various European institutions and their individual components are clashing, and sometimes even with groups and individuals within them. To this we can also add the national interests of individual Member States. In this situation, it is necessary for all the players and participants in this process to be responsible, broad-minded and objective in order to be able to rise above their own egos and keep in mind mainly the common objective: the establishment of a diplomatic service that will be operating as a homogenous element, serving exclusively the needs of the European Union and its Member States. Here is the very important leadership role - yours, Baroness Ashton. It would be a mistake if special interests and the desire to impose own opinion at the expense of another at all costs, with the aim of demonstrating own importance and status, were to overcome the need for a broader perspective. The outcome of this effort will bear witness to whether we are really concerned about a stronger European Union or whether it is just another demonstration and contest about whose position within the European Union's structures is the strongest.
(IT) Mr President, ladies and gentlemen, Madam High Representative/Vice-President, I would like to emphasise the fact that we are discussing three excellent documents drawn up by Parliament: ambitious documents that express clear stances, make clear-cut choices and are subject to broad consensus between the groups within this Parliament who care about Europe and its future. It is an important fact, demonstrating Parliament's will and ability to offer itself as a candidate to play a central role in CFSP/CSDP on the basis of what I would call a dynamic reading of the Treaty of Lisbon.
We intend to exercise this role in the process of constructing the External Action Service, not only to guarantee Parliament's prerogatives, but also to contribute to making the service an organisation capable of ensuring that EU external action is consistent and efficient while, at the same time, strengthening and gradually extending the community method.
As regards the Danjean report, I would like to highlight that the concept of strategic autonomy is presented in the context of a multilateral approach, and that it is a condition for strengthening the strategic partnership with the United States. I would also like to highlight the fact that Parliament is united in requesting an Operations Centre, and I am glad that you, High Representative, have declared yourself open to a more exhaustive discussion of this idea.
Concerning the non-proliferation resolution, I would like to underline the importance of envisaging a world free from nuclear weapons, the clear judgment on the anachronism of tactical nuclear weapons and the value of the positions recently adopted by some European governments on this front. Thus, Parliament's message is clear, realistic and ambitious, and we hope that the High Representative is able to grasp and endorse it.
Mr President, may I congratulate colleagues Albertini and Danjean on their comprehensive and creative reports on foreign and security policy.
The EU is bound to be a global player, as you said, High Representative, but with seven per cent of the world's population and one fifth of GDP, it will be possible only on the basis of strengthened transatlantic cooperation based on common values.
First of all, the EU should show a determined will to develop coherent strategies in five crucial areas: common strategies for China, Russia, peace in the Middle East, Afghanistan, and energy security.
It is still a major handicap for our credibility and efficiency in the world that often we have not been able to form a unified position in these areas. The principal challenge for you will be to carry into practice your excellent statement about building a single political strategy and taking collective responsibility.
I welcomed paragraph 10 in colleague Danjean's report which urges the Council and the Commission to analyse cyber threats and to coordinate an efficient response to such challenges based on the best practices. Cyber warfare is not a challenge of the future: it has become an everyday practice. Therefore, it is an immediate task for the EU to work out a European cyber security strategy.
Finally, on the European External Action Service: I think the forming of the EEAS should be based on a fair geographical balance and equal opportunities for representatives of all Member States, new and old, with application of the quota system. Only this will guarantee the efficiency and transparency and, finally, the credibility of the new diplomatic service.
Good luck to you, High Representative, and thank you.
Mr President, High Representative Ashton has asked us this morning to change mental maps, to challenge resistance to institutional change and to avoid narrow defence of national interests. If Parliament means what it says on the CFSP, we have to send a clear message that we will support a strong, comprehensive and inclusive External Action Service and, in observing our own prerogatives, we will not be part of any vested interests seeking to limit the capacity, and therefore the effectiveness, of that service.
That should mean appointments on merit and merit alone, appointments from Member State foreign ministries from day one and from across all of the European Union; it means incorporation of strategic advice on issues like energy supply and environmental policy; it means organisational structures which reflect global reach and give due weight to Africa and to transatlantic relations as well as to Asia, Latin America and our neighbourhood; it means sufficient financial margin, not just for rapid reaction or humanitarian response, but to move monies to reflect new political priorities; it means endorsing Cathy Ashton's decision to put disaster response above disaster tourism and for her to provide key direction to financial programming and it means this Parliament supporting new arrangements with deputising which reflect international practice rather than necessarily sticking to our past rules.
Finally, I am delighted to see the Commission seat empty this morning and, for all those who campaigned for the Lisbon Treaty, we should not restrict their or our support for its full implementation.
(ES) Mr President, the Union's foreign policy is entering a new phase, as Baroness Ashton and Mr Albertini have said this morning.
Article 21 of the treaty establishes objective principles. New positions are also created by the treaty, with a High Representative, a Vice-President of the Commission, a permanent President of the European Council, a European External Action Service, and a new Security and Defence Policy, which is the subject of the report by my colleague Mr Danjean, etc.
These innovations aim to ensure that the European Union has a much more effective influence in the world, and I think that summits with third countries continue to be an ideal instrument for achieving this. The European Union does not hold many summits with individual countries, so we should take care with them.
The summit held last week with Morocco was the first summit with an Arab country, and also symbolised advanced status being granted to Morocco. I would have liked you to have attended, Baroness Ashton. I also regret that the King of Morocco was not present. His absence meant that a summit that should have been historic lost political influence, significance and effectiveness.
I hope that the Union for the Mediterranean Summit in Barcelona will also be successful in terms of the level of the delegations.
I also regret the fact that the summit with President Obama planned for the spring is not going to take place. As the Albertini report states, the Treaty of Lisbon sets the stage for strengthening our mechanisms for dialogue with the United States. This and other subjects could have been dealt with at the summit.
The European Union and the United States should not miss the opportunity to deal at a high level with the bilateral matters, conflicts and global challenges that are now mounting up on the world's agenda. It would be paradoxical - and I will finish now - if now that we have the Treaty of Lisbon, we ran the risk of becoming irrelevant in this world that some are now calling 'post-Western' or 'post-American'.
(CS) Madam High Representative, ladies and gentlemen, in my speech, I would like to point out the need to create a partnership with Russia. The EU States and Russia face many common challenges and threats. I could mention the fight against terrorism, the proliferation of weapons of mass destruction, regional conflicts in the Middle East and Afghanistan, climate change, energy security including nuclear security, and so on. Neither the European Union nor Russia can solve these problems alone. Cooperation is necessary and cooperation should be the basis for a new comprehensive agreement between the EU and Russia.
I would therefore like to call on the High Representative to make use of her new powers and to speed up the negotiations with Russia. I would also like to ask you, Baroness, to make use of your new powers to coordinate more effectively the positions of individual Member States, as well as of the individual parties involved within out common foreign and security policy, because that is the only way we will be able to secure a unified approach and to promote values such as human rights, democracy, the legal state, equality and even-handedness in mutual relations.
Mr President, I welcome and support both reports and I congratulate both rapporteurs on those documents.
Now for two points. Firstly, on the Danjean report, I would like to bring up an issue that has raised a lot of eyebrows in a number of EU Member States. I am talking specifically about the exclusive talks between Paris and Moscow over the possible sale of four Mistral warships to Russia.
The Mistral warship is clearly offensive in nature and it is indeed very alarming that some EU Member States are engaging in arms sales to third countries which might have very negative consequences for the security of other EU Member States or the EU's neighbours.
The Treaty of Lisbon outlines common defence aspirations and includes a clause about solidarity in the area of security and defence. Therefore, what do you reckon Parliament and other EU institutions should push for? A common set of rules inside the EU addressing arms sales from EU Member States to third countries.
As regards Mr Albertini's report, I would like to stress the importance of stability and security in East Asia. We welcome the efforts undertaken by both Taipei and Beijing to improve cross-state relations and to enhance dialogue and practical cooperation. In this context, the EU should strongly back Taiwan's participation in the International Civil Aviation Organisation and in the United Nations Framework Convention on Climate Change, as Taiwan's participation in these organisations is important to the EU and global interests.
(SL) Madam High Representative, I very much agree with you when you say that your key objective is a better and a more credible European foreign policy. That greater stability and security in the Balkans, our part of the world, is your key objective.
We really cannot afford any failure in this regard. I therefore recommend that you commit to two issues: firstly, to resolving urgently the relations between Greece and the former Yugoslav Republic of Macedonia, so that our Member State Greece can finally begin to breathe easy with regard to its northern borders; and secondly, to making efforts to ensure that Serbia, in the artificial dilemma of having to choose between the European Union and Kosovo, opts for the European Union, i.e. that it does not isolate itself. Perhaps it might be a good idea to remind our friends in Serbia of one important fact, which is that Serbia and Kosovo will be together again once they both become members of the European Union.
(DE) Mr President, Madam Vice-President, today you are sitting on the other side. If you switch round every month, that will be fine by me.
As this debate draws to a close, a number of primary evaluations have become clear. We want you to be at the head of an External Action Service in which you - as a fellow Member said earlier - wear both hats at the same time. These two hats should be the only duplication, though - duplication in the structures is not something that we need. The retention of the Community method must be ensured, not only in relation to the budget and EP supervision. To be quite clear about this, the new service must not be the exclusive toy of the Foreign Ministers, who feel insulted that they will no longer be included in the European Council. The same applies to the appointment of the staff and the filling of important positions within the service.
When it comes to the Danjean report, I would like to give my full support to the line taken by the rapporteur. When it comes to the permanent operations centre, like Mr Van Orden, I have noticed that Baroness Ashton has moved on this issue since her hearing and, I must say, in the right direction, too, as I see it. You have moved from rejection to a test phase. I still believe that, if we are to operate civilian and military mission planning in a fully integrated way in the External Action Service, it makes sense to also run that service from its own operational headquarters.
With regard to the proposal from the Group of the Greens/European Free Alliance to establish a Directorate-General for peace-building, I would say that, in contrast to my fellow Members who sit at the left-most edge of this Chamber, I believe the entire EU project, and specifically also our foreign policy, is a unique peace-building project. On that basis, I am not sure that we should be restricting this to a single department.
(ES) Mr President, we believe that the new institutions need some time to establish themselves, but we also believe that we should not take our eye off the ball. What is important is not, as some are asking, for the High Representative to be present wherever the European foreign policy is involved. What is important is for the European Union to be present on the international stage with the capacity to speak out in defence of its positions. This is what the reports are saying that we are debating today.
We therefore advocate a broad European Union policy on cooperation relations with all the countries with which we have interests, especially in terms of human rights, from Belarus to Cuba. We should have this policy for all countries in which we have an interest in terms of human rights, security and global challenges, because the European Union can make the difference, as has been shown with the joint position of the majority of the Member States achieved under the Spanish Presidency in the Human Rights Council in Geneva, and as must be achieved on the Middle East and on Cuba. This is a proactive and reformist step forward in terms of the external action of the European Union. We want a strong, genuine European External Action Service that supports the work of the High Representative and also responds to Parliament's aspirations.
(PL) Mr President, Mrs Ashton, I would like to express satisfaction at the fact that we can, today, discuss the Common Foreign and Security Policy and the Common Security and Defence Policy with you. In spite of several voices to the contrary, I would like to say that I am certain that the majority of this House wish you well and would like to see construction of the Common Foreign and Security Policy and a professional External Action Service, a service in which you will be able to make use of the best diplomats from all Member States of the European Union. Our discussion, today, about the Common Security and Defence Policy, is based on the excellent report of my boss on the Subcommittee on Security and Defence, Mr Danjean. The Union must, of course, build the framework of the Common Security and Defence Policy. There are many challenges ahead of us, not only conflicts, but also natural disasters, the threat of terrorism and so on. We must, therefore, strengthen our operational capabilities. The Union must take care of its own security, but must also be active in the face of global challenges. This cannot be done without good cooperation with our allies from across the Atlantic. I think that, not just because most EU Member States belong to NATO, but because of those challenges, in fact, everyone expects that you will manage to initiate a good dialogue and build coherent cooperation between the European Union and NATO.
Baroness Ashton, ending on a humorous note, I would like to express the hope that you have already sent your telephone number not only to Henry Kissinger, but also to Hilary Clinton.
Mr President, I want to congratulate Vice-President Ashton on a speech with vision and substance.
The problem that some people have with you, Vice-President Ashton, is that you are not a macho general or, indeed, a narrow nationalist. I welcome, in particular, your emphasis on the rule of law between countries and urge you actively to insist that this is the case in the Middle East. Also, your commitment to the important principle of collective gains as against minimal Member State losses.
The Middle East is perhaps the most volatile region capable at the moment of stumbling into a widespread conflagration. You must work closely with the United States and press for the Council statement of 8 December to be central as a framework for progress there.
Finally, I want to recommend strongly that you support the idea of a policy that the Middle East be a nuclear-free zone.
(BG) I believe that the reports by Mr Danjean and Mr Albertini mark a step towards our much needed common vision for the European Union as a global player in safeguarding peace and security, and I congratulate them on this.
Dwindling defence budgets and the current economic crisis make it patently clear that if we want Europe to speak with a single voice in the world and send out strong signals commanding respect, we must use the available resources more prudently and efficiently.
The role of the European Defence Agency, which has been strengthened by the Treaty of Lisbon, is vitally important for maximising our potential through collective procurement, pooling resources and joint training. The interaction between the civilian and military aspects of the Common Foreign and Security Policy must be used to improve our Union's capabilities and effectiveness.
I expect to see Mrs Ashton, as Head of the European Defence Agency and High Representative, taking on an active role in this direction. Finally, Mrs Ashton, I wish you every success in setting up the common External Action Service. I expect the principle of geographical balance to be observed when appointing the service's staff so that it can truly represent the whole European Union. Europe needs you to be successful.
(HU) Ladies and gentlemen, First of all, I wish to congratulate Mr Arnaud Danjean on this report, which is comprehensive and, at the same time, thoughtful on each individual question; for my part, I wish to speak on one point only. There are many countries among the Member States of the European Union, including my homeland, Hungary, which would like to play an active role, as full and equal members, in cooperating on European security and defence policy. At the same time, for well-known historical reasons, neither their material resources nor their capacity or even knowledge base allows them, for now, to be on the same footing as the largest countries. I therefore voted for those proposed amendments that seek to facilitate this sort of participation and catching up. On the one hand, this concerns ongoing structural cooperation, which may be and could perhaps have been formulated in such a way that it does not turn into an elite club of the strongest and the largest Member States, in other words, that it does not make unified and uniform demands on each participant, because in this case, certain countries will be left out, but instead, enables the smaller countries to take part according to their specialised abilities. On the other hand, the training networks need to be developed in this regard. I would like to thank the President for including these points in the report.
(SL) Mr President, Baroness Ashton, today I would like to congratulate both rapporteurs who have so brilliantly led this debate, a debate which has resulted in this document, or rather, the documents of both Mr Albertini and Mr Danjean, being approved.
I would say that these documents have been approved at the right time, at the start of Baroness Ashton's term of office, and that we have demonstrated in a detailed way what we want from the European Union's foreign policy. Baroness Ashton, you have used this opportunity very well in translating these two very specific documents into your own vision of the world and I congratulate you for that. Obviously, I will not always congratulate you, unless you make it clear where you stand on specific problems, dilemmas and crises. Today, I wish to congratulate you, in particular, for making that critical remark about the Israeli Government's action with regard to the construction of illegal settlements.
To conclude, allow me just to add that I think that, on future occasions, we should pay more attention to Japan, our old and trusted friend, and not be so fascinated with China and other fast-growing countries.
(PL) Mr President, Mrs Ashton, I speak, probably, for everyone present in this Chamber, when I say that foreign policy is one of the most important challenges before the European Union, and we would hope that, under your leadership, Mrs Ashton, the European Union will be a genuine regulator of foreign policy at world level.
I will concentrate on two areas. The first is the political situation in the Middle East. We expect a clear position from you on strategy relating to the fight against terrorism. We expect, chiefly, that the situation, especially in Afghanistan, will be a situation from which it will be possible to withdraw. I would like, here, to suggest the use of all means, including, mainly civilian operations, as part of efforts to modernise a country which is, today, in ruins after 30 years of permanent war. I think, too, that political involvement in the rebuilding of Afghanistan is a key factor for stabilisation in the country. The second area is Iran which, today, is playing a key role in foreign policy in the region. I think that engagement in the fight to prevent proliferation of nuclear weapons is a crucial task which also falls to you. We wish you great success here and trust that you will be able to coordinate your work well with American policy.
I think the political situation in Afghanistan, Pakistan, India and Iran is crucial from the point of view of world security policy. Therefore, Mrs Ashton, your role in this is invaluable.
(ES) Mr President, Baroness Ashton, you have described Operation Atalanta in the Horn of Africa to combat piracy as a success.
However, last week, there was a massive pirate attack on Basque, Spanish and French fishing boats, which forced the fishing fleet to leave the area and withdraw to places where they can be protected, but where there are no fish, not forgetting the hundreds of people who are still held hostage on various boats.
I ask you to apply the resolution that Parliament adopted in December for this Operation to protect fishing boats and to extend that protection. I also call for the strategies to be reconsidered, and for the techniques used by this Operation in the Indian Ocean to be reviewed urgently, along with how it is present there.
Mr President, 58 people lost their lives on Sunday trying to exercise their right to vote in the Iraqi elections, and 140 were seriously injured. However, violence, intimidation, threats of attack and blackmail did not deter millions of courageous Iraqis from going to the polls.
There have been repeated attempts to manipulate and distort the outcome of the election. The banning of more than 500 secular non-sectarian candidates by the bogus Accountability and Justice Commission, the repeated bomb attacks on polling day, and the deeply sinister delay in announcing the results, are all disturbing signs of dirty tricks.
The ominous interference of Iran has been a constant feature of this election, and we must today send it this stark warning: do not try to install a puppet prime minister in Iraq, do not try to defraud the Iraqi people of their democratic rights and do not plunge Iraq back into sectarian chaos, because the West is watching you, and you are under the spotlight.
Mr President, Baroness Ashton's role is described in Article 18 of the Treaty on European Union as contributing to the development of a common foreign and security policy, as mandated by the Council, which, of course, contains the representatives of nation states. However, the same article states that she must be a Vice-President of the Commission, from which she operates. Furthermore, I understand that former Commission staff will be given preference over the staff of diplomatic and foreign ministries when staff are appointed to the External Action Service.
Baroness Ashton, it is clear that your role was designed to undermine continually the influence over foreign policy by Member States, not only individually, but also collectively on the Council. You and your successors will be mandated by the Council only on paper. The real driving force behind the EU's foreign policy will be the Commission; Member States and the Council will be continually marginalised.
(PL) A coherent and effective policy is the main message of Mr Albertini's report. I congratulate him on this report, as I do Mr Danjean. I would like to point out that there is also the personnel aspect to carrying out this work. The European External Action Service appears in the report, and despite the fact that this concerns the year 2008 - it is a pity that it is not, already, about 2009 - it is, here, a kind of marker which will be a measure of how, in fact, we carry out the work which now falls to the service headed by Mrs Ashton. I think the geographical balance we are demanding, as well as roles in this process for the European Parliament and national parliaments, seem to me to be extremely important, here. Clear recruitment criteria and a role for the European Parliament in developing the service are matters which are going to be the subject of careful evaluation in this Chamber. We would like to appeal for this process to be clear and plain, so that it will be understandable to us as the representatives of the individual voters who, after all, make up the European Union.
(SL) I wish to pay my sincere compliments to both rapporteurs, Mr Albertini and Mr Danjean.
I would remind you of a tragic event which took place in Belgrade on 12 March seven years ago. I am referring to the murder of Zoran Đinđić, former Prime Minister of Serbia. They killed him in order to stop the normalisation, democratisation and Europeanisation of Serbia. However, they have not stopped it. All they did was delay it. This event has also had a negative impact on the neighbouring countries and the region as a whole.
Mrs Ashton, I would ask you to help and encourage pro-European forces everywhere in our immediate vicinity. You will need to act in a timely and preventative manner. You have chosen for yourself a new institution and a new role, which are essentially two roles in two institutions, and you are becoming a double figurehead, as it were. There is no going back, either for you or for us. As you can only go forwards, I ask that you justify the confidence we have placed in you.
(DE) Mr President, comprehensive reports usually require differentiated evaluations, and this is true in this case, too. Thus, I am in favour of a common foreign and security policy that deals with illegal immigration, visa fraud, criminal tourism and bogus asylum claims. I am also in favour of a common foreign and security policy that deals with securing the borders of the Schengen area and clearly taking the bit between the teeth in the fight against organised crime. However, I am critical of, and opposed to, a common foreign and security policy that is designed to give the EU an active role in military issues, where the UN and NATO are already in place. This duplication should be rejected - and, of course, I speak from the special position of being a representative of a neutral State. I also reject the lifting of the visa requirement, an ill-considered lifting of the requirement for Balkan States whereby already, after a few months, around 150 000 Macedonians are en route to central Europe, two thirds of whom have already disappeared into illegality.
This is certainly no way to further the security needs of European citizens - it makes no contribution to security and it also, of course, does nothing to increase our citizens' desire for more Europe.
(SK) I am concerned that the previous conferences have not produced tangible results in the area of non-proliferation of nuclear weapons. Such weapons and technologies have been proliferating. There is a growing risk of nuclear technology falling into the hands of criminal and terrorist organisations.
The Union should act jointly in this area and take a stand on the issue as a world player, to strengthen all three pillars of the Nuclear Non-proliferation Treaty and to achieve universal application and enforcement of the rules and instruments for non-proliferation. I consider it necessary to include the issue of nuclear non-proliferation among the European Union's priorities and to start a constructive dialogue with all the nuclear powers, not just the USA and Russia. The number of countries which have nuclear weapons is not just the five members of the United Nations Security Council. The Union should, therefore, in the interests of global security, make a political and diplomatic effort to ensure that countries such as Israel, India, Pakistan and North Korea become signatories to the Nuclear Non-proliferation Treaty.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I should like first of all to express my thanks for the contributions that have been made and say how much I thought this was an important and valuable debate in terms of our strategic direction.
I want to say at the beginning that I agree completely with all honourable Members who spoke of the value and importance of the scrutiny of this House and the role of this House, not only in terms of that scrutiny, but also in terms of the expertise that I know exists within it. It is my intention to call upon that expertise and to hope to have as many occasions as possible where we are able to debate and discuss many if not all the important issues that have been raised today.
I will be relatively brief at this point but I will just try to talk about a few of the key areas that I think honourable Members are most concerned about. I shall begin by saying that I did not say 'no' to the Barnier report. What I said was, on the basis of lessons learnt from Haiti and now the support we are offering in Chile, we wanted to look at how much more we could do, how we could operate more effectively, what we should have on standby and whether we should have something on standby. That requires us to consider strategically what we should be doing, and the Barnier report provides the backdrop to do that. I am very grateful to Michel for the contribution that he has made on that - it is the backdrop.
On the Non-proliferation Treaty: a number of honourable Members have raised the importance of the conference that is coming up in May, all of which I agree with. It is very important that we move forward now in terms of what the opportunity of May will afford us.
I also agree that security begins with strong political relations. We have to consistently view our approach in the wider world as being about developing those strong political relationships in order to promote security, not only for ourselves but also for third states, for states with whom we are seeking to have that relationship or with whom we are in dialogue because of the concerns that we have.
A number of honourable Members quite rightly raised the importance of the Balkans. I have indicated in my priorities that this is an incredibly important area of work. It is very important in the period building up to the elections in Bosnia that we promote the importance of the European Union and make sure that national politicians describe to their people the path that they plan to take to get closer ties with Europe and ultimately to become part of Europe.
I agree on the importance of Valentin Inzko and the work he is doing in the Office of the High Representative. He and I are working together to think about the strategic approach - again for a future that takes us way beyond the elections to where we need to be in the coming months and years in order to retain the security. I take the point about the importance of stability: not only do we have to have it there, but we need to keep it there. There is concern in the region that we are seen to be moving forward and, on occasions, I feel we have got a bit stuck in what we need to do next. We need to take that forward.
That is particularly true, as a number of honourable Members have said, in Kosovo, where I have met the government. I have had conversations with the government and with the Prime Minister in particular, to look at what we would do with them in the future. Then there is Serbia, which is pushing very hard to become a part of the European Union. When I met President Tadić and the government members, it was very clear there, too, that this is something they see as being their future, and they too understand the issues that we are concerned about on that journey.
Concerning the debate on Cuba, I would have been there. It is simply that we have a clash. There is the Council of Presidents meeting to discuss the External Action Service and I cannot be in two places at once. That is what the European Parliament decided in terms of timing. I must obey and be present at that. However, I think Cuba is an important issue and I have no doubt that we will return to that subject.
Concerning the separate department for peace-building, my response is that it should be in everything we do and I am always nervous about separating out something, as if somehow it is separate from every bit of work we are doing. If you look at how we are going to operate the External Action Service, it is like an umbrella organisation that takes in clearly the responsibilities under the treaty but which is also your servant and the Commission's servant.
So when the Commission is looking to do things on trade, on climate change, on energy security across the world, the External Action Service can be its tool as well, directly linking the work of the Commission to what happens on the ground. All of that, I would maintain, is about a more secure, more stable world. So for me, it is all about how we build in the idea that we are there to support efforts to ensure that we have peace and that we keep peace.
On Atalanta: I think the points made there are very positive. It is a very important mission, but it is a mission that has to be connected to all the other things we are doing in that region. I also take the point that we need to think about fishing and the strategy on that. That is very much understood.
Working groups: I think it is a very good idea for Parliament to have them. I think senior officials are linking with them well at the moment and we need to continue to do that.
On the operational headquarters: it is not that I have changed my position. What I said in January was that I remain to be convinced. We have now been looking at this, because, as I have been in the job a little bit longer, I am more engaged in the work that we are doing in terms of our missions abroad, whether in Kosovo, whether in Bosnia or whether in discussing what we are doing in Atalanta or indeed, what we have just been doing in Haiti, and so forth.
In my speech, I said that we need to look at what is necessary and then decide how best to achieve it. There are different views, but those views, I believe, will converge around a common theme, and that is what we ought to do. So it is about being convinced one way or the other as to how we do it.
On human rights: I want to describe that as a silver thread. The projection of our values and human rights is essential to everything that we do in the European Union and in the wider world. It is about how we make sure that it is a thread that runs all the way through all our actions in terms of support for the work that we are doing across the world to promote the values of the European Union. I want to look very carefully at how we do that, so it is not something that just becomes an add-on extra to a dialogue. It becomes an integral part of everything that we do.
I agree as well about the strong relationship transatlantically with the United States. They are a strong partner with us on a whole range of things, particularly on crisis management, and it is very important that we build on that. I am also very keen to build on the work that we do with the US in areas of development, for example, particularly in Africa, where there is a potential - I believe, anyway - to do a lot more, certainly in the light of my experience with Aid for Trade as the Trade Commissioner.
We also need to think about other big partnerships. I have been talking to the Brazilian Foreign Minister about the potential of again working together on development where the economies of scale and the ability to collaborate enable us to release resources in a much more effective way to certain parts of the world which are in real need.
I agree too on the cyber threats. This is a very important issue. It is here now. It is an issue we are going to have to keep looking at because inevitably, the threats change all the time.
Just a little bit on the External Action Service. The geographical breadth of the European Union has to be represented within the External Action Service. I agree with that completely, but it will take me time to do it. One of the things that I have said to all the foreign ministers and I say to Parliament is: please resist the temptation to assume that, because the first four or five appointments I make are not from a Member State that you might know best, it does not mean that I will not make appointments in the future from those Member States. We simply have to build it stage by stage. Remember, as honourable Members know, it does not exist at all at the moment. I do not have a team or a staff for the External Action Service because, until the legal basis is done, we do not have anything. We simply have what we had before, trying to bring it together in a more coherent way.
I will appoint on merit and nothing else. There are no favourites here. It is on merit. I want the brightest and the best and that is what I have said to Member States and the institutions. I want the delegations on the ground to be an umbrella, able to support the work of the European Union in all its different elements, as it is represented to third countries, as it works with third countries.
It is essential that it does that as otherwise, we will end up fragmented again. The question is how to do it, and that is why we are in dialogue with the Council and the Commission at the moment. If it were very simple, we would have done it by now. We just have to make sure that we do it properly and effectively. We will work that out in the next few weeks.
In terms of resources, I am going to argue for flexibility. I am going to argue that, if you have a crisis in a particular country or if you realise that you need to be able to move resources, we should deal with it, but deal with it within the context of parliamentary scrutiny. And again, we need to think about how to make that work, not just now but in the future.
We absolutely must avoid duplication; otherwise we will have gained nothing except more bureaucracy, which is not what we want to do. We have to make sure that this is a cohesive service that runs well, operating as an entity within the European Union, supporting and being supported by the other institutions. And, as I have said, we must remember that it does not exist yet. Let us hope that we can get the work done in the next few weeks. With Parliament supporting me, I am sure we will, so we can get this into being. We can lay the foundation stones but it will take time to build it, and that is so important that I hope that every honourable Member will understand.
A couple of final points. On summits: we have lots of different summits. The question that we always have to keep in mind is the value and importance of them. I cannot go to all of them. There are simply too many. I will be at some. We were well represented at the Morocco Summit because both Presidents were there. I honestly believe that if the Presidents of the Council and the Commission are there, we have to start saying that is a strong EU representation at the summit. It does not always require me to be there as well, and they would agree with that.
Finally, honourable Members talked about relationships with countries like Japan, with countries important to us in strategic partnership like Russia, the importance and value of the Middle East, where I will be travelling from Sunday onwards, and the importance and value of the Quartet, because I will travel through the Middle East. I think I visit five countries and then I will end up in Moscow for the Quartet meeting in order to discuss and debate what we do next.
Finally, honourable Members, thank you for noticing I am on the Council side and there is no Commission. I will change sides. Until there is a seat in the middle, I will keep moving across. It will be your responsibility to remember which side I should be on as I come in.
And, finally can I again thank Mr Albertini and Mr Danjean very much for excellent reports which have given me the opportunity to put forward my views today.
(Applause)
I thank my fellow Members, so many of whom have spoken, especially those who approved the key parts of the report, praising and endorsing its content, but also those who expressed criticisms and who, above all, did so in a desire to overcome the regrettably tragic instances where force has been used, and to dream of a peaceful world. A great Greek philosopher, Plato, said that only the dead will see an end to war. However, despite our refusal to bow to this philosophy and our attempts to prevent this happening, reality compels us to use force even on peace missions.
I congratulate High Representative/Vice-President Ashton, and thank her for having mentioned my report: one aspect of her approach that I particularly like is its dual nature, the way it seeks synergy between the tasks of the Council and the Commission. Her very physical location - which will alternate between the benches of the Council, here, and the Commission - exemplifies her wish to wear two hats.
As Parliament, I believe that we must support and promote this synergistic commitment. The European Commission pursues policies for development, neighbourhood, and for stability and the promotion of human rights and democracy; the Council undertakes peace missions and missions to implement the rule of law. This set of themes must find its ultimate expression in the European foreign diplomatic service, which must be efficient, effective, and equipped with the necessary skills and resources to be able to carry out its role as it should, and we will work hard to achieve this.
I also thank the High Representative - and we will discuss this further on 23 April - for agreeing to be present at the hearing of the Committee on Foreign Affairs on the subject of the external service, which we will have the chance to discuss in greater depth. Today marks the beginning of our collaboration, but certainly not the end.
Mr President, Baroness Ashton, ladies and gentlemen, thank you for all the speeches which, once again, have helped to enrich the debate, to enrich this report.
I would like to reassure those who have voiced their doubts and, at times, their suspicions, about the fact that this report might open the door to more competition, with NATO in particular, and even to isolation. This is by no means the case; I absolutely do not believe that, and I would add that this does not appear in the treaty, quite the opposite. You can believe a French MEP who has fought tirelessly to have his country reinstated within the integrated structures of NATO.
When we talk about strategic autonomy, what idea are we developing, what policy have we been developing, for 10 years? The answer is the ability of the European Union to intervene via civil and military missions in areas in which other organisations, including NATO, cannot. NATO could not have intervened to put a stop to the conflict in Georgia, where there is no UN or OSCE presence. NATO intervened no earlier than we did in the Horn of Africa to put a stop to events threatening our security interests.
Strategic autonomy also means the ability to intervene with a range of instruments that we alone possess: civil and military instruments, legal instruments, financial instruments, development instruments. The European Union is best placed to develop this global approach in crisis areas.
Our strategic autonomy also refers to our ability, where necessary, not to intervene, either in unilateral military campaigns, or - and this has been pointed out by several Austrian Members - because there are neutral countries among us and because we respect their status.
This is what is meant by European defence and security. This is what is meant by the strategic autonomy that we are developing by means of this policy. Never forget the origins of this European Security and Defence Policy. It originates in a tragic, bloody failure: that of the Balkans in the 1990s, where the European Union was incapable of coping with a major security challenge on its own continent. Let us not forget that. Our European citizens have not forgotten it, and they would not forgive us if we abandoned the ambition to see Europe play a role on the international stage.
(Applause)
That concludes this item. The debate is closed. I have received six motions for resolutionstabled in accordance with Rule 115(5) of the Rules of Procedure to wind up the debate.
The vote will take place today.
I would first of all like to congratulate Mr Albertini for drafting this report. I am pleased that the amendments which I suggested have been adopted. Last week, the European Commission announced funding for 43 major energy projects, including four involving Romania. In the future, the Commission must give due importance to the pan-European Constanţa-Trieste oil pipeline, as well as to the development of relations with the countries in the Eastern Partnership. Efforts must also be stepped up in implementing projects as part of the Black Sea Synergy in order to ensure more effective cooperation in this area. The Republic of Moldova can play an important role in both the Eastern Partnership and Black Sea Synergy. The European Union must focus particular attention on relations with this country and support it on its journey to EU accession. The EU must have greater involvement in settling unresolved conflicts in the Black Sea region, including the conflict in Transnistria. The development of the transatlantic partnership must be a priority in the European Union's foreign and security policy. Relations with the United States are extremely important in helping consolidate global security and stability. Installation of part of the US anti-missile system on Romanian territory is proof of the confidence placed in my country.
It is regrettable that the process of multilateral disarmament has been interrupted and that there has been no political will to resume it for several years. For this reason, the coming 2010 review conference between the parties to the Nuclear Non-proliferation Treaty is of particular importance.
As the motion for a resolution which we have signed states, we are deeply worried by the danger presented by a new nuclear arms race. Therefore, the immediate cessation of the development, production and storage of nuclear arms is necessary.
It is necessary for the US to put an end to the development of new generations of tactical nuclear weapons and, moving in quite the opposite direction, to sign and ratify the Comprehensive Nuclear Test Ban Treaty.
We are also arguing for a peaceful solution to the dispute over Iran's nuclear programmes and calling for the recommencement of negotiations, reiterating our opposition to any military action or threat of the use of force. As well, we warn that any military action could lead to an even deeper crisis in the region.
Mr President, ladies and gentlemen, the Nuclear Non-proliferation Treaty review conference will be held in April-May 2010. It is important that the Member States of the European Union present a unified standpoint at that meeting and that they reaffirm all three pillars of the Treaty: non-proliferation of nuclear weapons, disarmament and cooperation on the civilian uses of nuclear energy. Member States must express their commitment to eliminating trade in nuclear weapons, progressively reducing the existing nuclear weapons stockpile and strictly monitoring the manufacture of materials needed for the production of nuclear weapons and the possession of products required for their production. Member States must take a leading role in applying United Nations Security Council Resolution 1887, adopted in autumn 2009 (on 24 September). Within the meaning of this resolution, Member States must place great emphasis on developing a comprehensive international agreement regulating the elimination of nuclear weapons under strict international supervision. In addition, they need to strive to introduce two concrete measures in the aforementioned areas, in order to set an example for the rest of the world. The EU Member States must promote the comprehensive Nuclear Test Ban Treaty and the renewal of the START Agreement between the United States and Russia. The EU must treat endeavours relating to nuclear fuel as a priority area and focus on harmonising, tightening and rendering transparent the regulations concerning their storage, transport and trade.
Ladies and gentlemen, I must say that I suspect the annual report on the Common Foreign and Security Policy for 2008 will not arouse such emotion as will our debate on the subject next year. For I hope that in a year's time, we will know what the European External Action Service looks like, and this new service is, in turn, going to have a huge influence on the development of European foreign policy.
The European Union has ambitions of being a global player. This is good, but those ambitions are not going to be easy to achieve. We have some hard work ahead of us. The European institutions must come to an understanding on the EEAS. This will not be easy, but without it we will not be able to improve foreign policy. We should go back to the fundamental values of the European Union, and use them as a basis on which to build our foreign policy.
We must always remember about solidarity, equality, uniform standards and human and civil rights. We must remember to maintain internal balance, and that we should defend those interests of all EU Member States which are not mutually exclusive. A key matter is, definitely, the need to improve coordination between Community institutions and Member States. Particular national interests should not conflict with our coherence or our community. Paradoxically, even those countries which want to be seen as a driving force for European integration sometimes act against the collective interests of the Union. Let us change this.
Mr President, some previous speakers have pointed out problems relating to the composition of the European External Action Service, which has begun work following the entry into force of the Treaty of Lisbon. I consider it extremely important to adhere to the principle of geographic equality in making up the EEAS and, as with other European Union bodies, to implement positive discrimination in relation to representatives from the new Member States, which is reflected in the transition period and which makes it possible to speed up career development. Representatives from the new Member States lack the necessary decades-long work experience in the institutions of the European Union, which is a prerequisite for filling the highest offices. It would be unfair if all the most important positions were filled by officials from the old Member States, and if officials from the new Member States had to stand on the sidelines for many years. This would obviously be a waste of resources because, for example, the representative from Malta might have much more know-how with respect to the countries of North Africa, Cyprus with respect to the Middle East, Bulgaria with respect to Turkey, Poland with respect to Belarus and Ukraine, the Baltic States with respect to Russia, and so on. I hope that the European Union will not make the mistake of only allowing the old Member States to make up the face of the EEAS, and I hope that instead, it finds an optimal solution which satisfies all the Member States.
The situation in the world is creating new challenges for EU foreign policy and requires a broader understanding of security problems. New powers have arisen and are becoming actively involved in global policy in various areas. Therefore, what is needed is dialogue at world level and the establishment of new principles for cooperation and for the division of roles. We must supplement the enormous role in world security played by NATO and the USA by establishing special mobile forces, as part of the EU, which will be able to tackle all kinds of natural disasters and catastrophes. The Union will not only be perceived as an institution which fights for democracy and human rights, but also as an institution which comes to people's aid in times of difficulty. The danger from other threats is clearly growing, and so energy and food security are becoming important. I think it is necessary to develop a new conception regarding the functioning of the EU's external service in which the areas of the Community's operation and the principles of establishing the service are defined, as well as principles for the division of roles and for cooperation with Member States' diplomatic services, to make clear what roles are played by individual EU institutions. Failure to elaborate the division of roles and competences at the outset could be the cause of misunderstandings between different institutions and leaders in the Union, as well as between the EU and Member States. Initial experiences with the function of the High Representative for Foreign Affairs and Security, and the general expectation that she should be active and present in different places, demand that we think about appointing deputies, or involving other Commissioners in areas of her work to a greater degree, since we have so many of them.
I welcome the Albertini report outlining the main aspects of the Common Security and Foreign Policy, especially the paragraphs concerning the development of the Eastern Partnership and European policy in the Black Sea region. The Eastern Partnership and the Euronest Parliamentary Assembly provide a suitable framework for bringing the EU's eastern neighbours closer to European standards, as well as for clarifying certain states' prospects for joining the EU, such as the Republic of Moldova. I wish to emphasise, in particular, the importance of the rapid, specific assistance which should be given to the Republic of Moldova's pro-European government. In this regard, two European measures need to be speeded up: the process for granting EU macro-financial assistance and the visa waiver for journeys made to the EU by citizens from the Republic of Moldova. In the Black Sea region, it is vital to continue the European objective of guaranteeing the EU's energy security. I support paragraph 21 of the report which calls on the EU to implement the Nabucco project fully and as quickly as possible. Another issue during this debate, which is just as important, is a suitable assessment of the development of the US anti-missile defence project and its importance to European security. Romania's involvement in this project shows that Romania has become a net European supplier of security and has the full capacity to honour its security commitments to allies.
I would like to make several remarks on the European Security Strategy and the Common Security and Defence Policy.
In the European Parliament's motion for a resolution, the main threats and challenges which Europe faces have been correctly defined. The problem is that we are not able to respond to them sufficiently, at least not always quickly enough. There are three main weaknesses, and if we could overcome them, we would radically improve the effectiveness of the Common Security and Defence Policy. The first weakness is a lack of determination of all the EU Member States to have a common policy and not just a verbal declaration of its necessity. Secondly - weak coordination of the work of numerous European institutions. There is still no reaction centre at Union level for critical situations. Thirdly, and finally, the military and civil potential which is really at the Union's disposal, and not just at the disposal of individual Member States, is too small.
Problems with air transport, for example, are now proverbial, and this is of fundamental significance for a rapid reaction in crisis situations. Only progress in these three areas would make the Common Security and Defence Policy more effective.